Exhibit 10.3

This document was prepared by and
after recording should be returned to:
Sidley Austin LLP
One South Dearborn Street
Chicago, IL 60603
Attn:  Ari J. Rotenberg, Esq.

 

MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT
AND FIXTURE FILING

made by

BEHRINGER HARVARD SOUTH RIVERSIDE, LLC
Borrower

in favor of

GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.
Lender

Dated as of June 2, 2006


--------------------------------------------------------------------------------


MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE FILING
(this “Mortgage”), made as of June 2, 2006, by BEHRINGER HARVARD SOUTH
RIVERSIDE, LLC, a Delaware limited liability company having an office at 15601
Dallas Parkway, Suite 600, Addison, Texas  75001, (“Borrower”), to GREENWICH
CAPITAL FINANCIAL PRODUCTS, INC., a Delaware corporation, (together with its
successors and assigns, hereinafter referred to as “Lender”), having an address
at 600 Steamboat Road, Greenwich, Connecticut 06830.

Borrower and Lender have entered into a Loan Agreement dated as of the date
hereof (as amended, modified, restated, consolidated or supplemented from time
to time, the “Loan Agreement”) pursuant to which Lender is making a secured loan
to Borrower in the maximum principal amount of Two Hundred Two Million and
No/Dollars ($202,000,000) (the “Loan”). Capitalized terms used herein without
definition are used as defined in the Loan Agreement. The Loan is evidenced by a
Note dated the date hereof made by Borrower to Lender in such principal amount
(as the same may be amended, modified, restated, severed, consolidated, renewed,
replaced, or supplemented from time to time, the “Note”).

Borrower is the owner of fee simple title to certain parcels of real property
(the “Premises”) located in the County of Cook, State of Illinois and more
particularly described in Exhibit A attached hereto, and the buildings,
structures, fixtures, additions, enlargements, extensions, modifications,
repairs, replacements and other improvements now or hereafter located thereon
(collectively, the “Improvements”).

To secure the payment of the Note and all sums which may or shall become due
thereunder or under any of the other documents evidencing, securing or executed
in connection with the Loan (the Note, this Mortgage, the Loan Agreement and
such other documents, as any of the same may, from time to time, be modified,
amended or supplemented, being hereinafter collectively referred to as the “Loan
Documents”), including (i) the payment of interest and other amounts which would
accrue and become due but for the filing of a petition in bankruptcy (whether or
not a claim is allowed against Borrower for such interest or other amounts in
any such bankruptcy proceeding) or the operation of the automatic stay under
Section 362(a) of Title 11 of the United States Code (the “Bankruptcy Code”),
and (ii) the costs and expenses of enforcing any provision of any Loan Document
(all such sums being hereinafter collectively referred to as the “Debt”),
Borrower has mortgaged, given, granted, bargained, sold, alienated, enfeoffed,
conveyed, confirmed, warranted, pledged, assigned and hypothecated and by these
presents does hereby mortgage, give, grant, bargain, sell, alien, enfeoff,
convey, confirm, warrant, pledge, assign and hypothecate unto Lender, the
Premises and the Improvements.

TOGETHER WITH:  all right, title, interest and estate of Borrower now owned, or
hereafter acquired, in and to the following property, rights, interests and
estates (the Premises, the Improvements, and the property, rights, interests and
estates hereinafter described are collectively referred to herein as the
“Property”):


(A)           ALL EASEMENTS, RIGHTS-OF-WAY, STRIPS AND GORES OF LAND, STREETS,
WAYS, ALLEYS, PASSAGES, SEWER RIGHTS, WATER, WATER COURSES, WATER RIGHTS AND
POWERS, AIR RIGHTS AND DEVELOPMENT RIGHTS, RIGHTS TO OIL, GAS, MINERALS, COAL
AND OTHER SUBSTANCES OF ANY KIND OR CHARACTER, AND ALL ESTATES, RIGHTS, TITLES,
INTERESTS, PRIVILEGES, LIBERTIES, TENEMENTS, HEREDITAMENTS AND APPURTENANCES


--------------------------------------------------------------------------------



OF ANY NATURE WHATSOEVER, IN ANY WAY BELONGING, RELATING OR PERTAINING TO THE
PREMISES AND THE IMPROVEMENTS; AND THE REVERSION AND REVERSIONS, REMAINDER AND
REMAINDERS, AND ALL LAND LYING IN THE BED OF ANY STREET, ROAD, HIGHWAY, ALLEY OR
AVENUE, OPENED, VACATED OR PROPOSED, IN FRONT OF OR ADJOINING THE PREMISES, TO
THE CENTER LINE THEREOF; AND ALL THE ESTATES, RIGHTS, TITLES, INTERESTS, DOWER
AND RIGHTS OF DOWER, CURTESY AND RIGHTS OF CURTESY, PROPERTY, POSSESSION, CLAIM
AND DEMAND WHATSOEVER, BOTH AT LAW AND IN EQUITY, OF BORROWER OF, IN AND TO THE
PREMISES AND THE IMPROVEMENTS; AND EVERY PART AND PARCEL THEREOF, WITH THE
APPURTENANCES THERETO;


(B)           ALL MACHINERY, FURNITURE, FURNISHINGS, EQUIPMENT, COMPUTER
SOFTWARE AND HARDWARE, FIXTURES (INCLUDING ALL HEATING, AIR CONDITIONING,
PLUMBING, LIGHTING, COMMUNICATIONS AND ELEVATOR FIXTURES), INVENTORY, MATERIALS,
SUPPLIES AND OTHER ARTICLES OF PERSONAL PROPERTY AND ACCESSIONS THEREOF,
RENEWALS AND REPLACEMENTS THEREOF AND SUBSTITUTIONS THEREFOR, AND OTHER PROPERTY
OF EVERY KIND AND NATURE, TANGIBLE OR INTANGIBLE, OWNED BY BORROWER, OR IN WHICH
BORROWER HAS OR SHALL HAVE AN INTEREST, NOW OR HEREAFTER LOCATED UPON THE
PREMISES OR THE IMPROVEMENTS, OR APPURTENANT THERETO, AND USABLE IN CONNECTION
WITH THE PRESENT OR FUTURE OPERATION AND OCCUPANCY OF THE PREMISES AND THE
IMPROVEMENTS (HEREINAFTER COLLECTIVELY REFERRED TO AS THE “EQUIPMENT”),
INCLUDING ANY LEASES OF, DEPOSITS IN CONNECTION WITH, AND PROCEEDS OF ANY SALE
OR TRANSFER OF ANY OF THE FOREGOING, AND THE RIGHT, TITLE AND INTEREST OF
BORROWER IN AND TO ANY OF THE EQUIPMENT THAT MAY BE SUBJECT TO ANY “SECURITY
INTEREST” AS DEFINED IN THE UNIFORM COMMERCIAL CODE, AS IN EFFECT IN THE STATE
WHERE THE PROPERTY IS LOCATED (THE “UCC”), SUPERIOR IN LIEN TO THE LIEN OF THIS
MORTGAGE;


(C)           ALL AWARDS OR PAYMENTS, INCLUDING INTEREST THEREON, THAT MAY
HERETOFORE OR HEREAFTER BE MADE WITH RESPECT TO THE PREMISES OR THE
IMPROVEMENTS, WHETHER FROM THE EXERCISE OF THE RIGHT OF EMINENT DOMAIN OR
CONDEMNATION (INCLUDING ANY TRANSFER MADE IN LIEU OF OR IN ANTICIPATION OF THE
EXERCISE OF SUCH RIGHT), OR FOR A CHANGE OF GRADE, OR FOR ANY OTHER INJURY TO OR
DECREASE IN THE VALUE OF THE PREMISES OR IMPROVEMENTS;


(D)           ALL LEASES AND OTHER AGREEMENTS OR ARRANGEMENTS HERETOFORE OR
HEREAFTER ENTERED INTO PROVIDING FOR THE USE, ENJOYMENT OR OCCUPANCY OF, OR THE
CONDUCT OF ANY ACTIVITY UPON OR IN, THE PREMISES OR THE IMPROVEMENTS, INCLUDING
ANY EXTENSIONS, RENEWALS, MODIFICATIONS OR AMENDMENTS THEREOF (HEREINAFTER
COLLECTIVELY REFERRED TO AS THE “LEASES”) AND ALL RENTS, RENT EQUIVALENTS,
MONEYS PAYABLE AS DAMAGES (INCLUDING PAYMENTS BY REASON OF THE REJECTION OF A
LEASE IN A BANKRUPTCY PROCEEDING OR IN LIEU OF RENT OR RENT EQUIVALENTS),
ROYALTIES (INCLUDING ALL OIL AND GAS OR OTHER MINERAL ROYALTIES AND BONUSES),
INCOME, FEES, RECEIVABLES, RECEIPTS, REVENUES, DEPOSITS (INCLUDING SECURITY,
UTILITY AND OTHER DEPOSITS), ACCOUNTS, CASH, ISSUES, PROFITS, CHARGES FOR
SERVICES RENDERED, AND OTHER CONSIDERATION OF WHATEVER FORM OR NATURE RECEIVED
BY OR PAID TO OR FOR THE ACCOUNT OF OR BENEFIT OF BORROWER OR ITS AGENTS OR
EMPLOYEES (OTHER THAN FEES PAID UNDER THE MANAGEMENT AGREEMENT AND SALARIES PAID
TO EMPLOYEES) FROM ANY AND ALL SOURCES ARISING FROM OR ATTRIBUTABLE TO THE
PREMISES AND THE IMPROVEMENTS, INCLUDING ALL RECEIVABLES, CUSTOMER OBLIGATIONS,
INSTALLMENT PAYMENT OBLIGATIONS AND OTHER OBLIGATIONS NOW EXISTING OR HEREAFTER
ARISING OR CREATED OUT OF THE SALE, LEASE, SUBLEASE, LICENSE, CONCESSION OR
OTHER GRANT OF THE RIGHT OF THE USE AND OCCUPANCY OF THE PREMISES OR THE
IMPROVEMENTS, OR RENDERING OF SERVICES BY BORROWER OR ANY OF ITS AGENTS OR
EMPLOYEES, AND PROCEEDS, IF ANY, FROM BUSINESS INTERRUPTION OR OTHER LOSS OF
INCOME INSURANCE (HEREINAFTER COLLECTIVELY REFERRED TO AS THE “RENTS”), TOGETHER
WITH ALL PROCEEDS FROM THE SALE OR OTHER DISPOSITION OF THE LEASES AND THE RIGHT
TO RECEIVE AND APPLY THE RENTS TO THE PAYMENT OF THE DEBT;

2


--------------------------------------------------------------------------------





 


(E)           ALL PROCEEDS OF AND ANY UNEARNED PREMIUMS ON ANY INSURANCE
POLICIES COVERING THE PROPERTY (IN THE CASE OF A BLANKET POLICY OF INSURANCE, TO
THE EXTENT ALLOCABLE TO THE PROPERTY), INCLUDING THE RIGHT TO RECEIVE AND APPLY
THE PROCEEDS OF ANY INSURANCE, JUDGMENTS, OR SETTLEMENTS MADE IN LIEU THEREOF,
FOR DAMAGE TO THE PROPERTY;


(F)            THE RIGHT, IN THE NAME AND ON BEHALF OF BORROWER, TO APPEAR IN
AND DEFEND ANY ACTION OR PROCEEDING BROUGHT WITH RESPECT TO THE PROPERTY AND TO
COMMENCE ANY ACTION OR PROCEEDING TO PROTECT THE INTEREST OF LENDER IN THE
PROPERTY;


(G)           ALL ACCOUNTS (INCLUDING RESERVE ACCOUNTS), ESCROWS, DOCUMENTS,
INSTRUMENTS, CHATTEL PAPER, CLAIMS, DEPOSITS AND GENERAL INTANGIBLES, AS THE
FOREGOING TERMS ARE DEFINED IN THE UCC, AND ALL FRANCHISES, TRADE NAMES,
TRADEMARKS, SYMBOLS, SERVICE MARKS, BOOKS, RECORDS, PLANS, SPECIFICATIONS,
DESIGNS, DRAWINGS, SURVEYS, TITLE INSURANCE POLICIES, PERMITS, CONSENTS,
LICENSES, MANAGEMENT AGREEMENTS, CONTRACT RIGHTS (INCLUDING ANY CONTRACT WITH
ANY ARCHITECT OR ENGINEER OR WITH ANY OTHER PROVIDER OF GOODS OR SERVICES FOR OR
IN CONNECTION WITH ANY CONSTRUCTION, REPAIR OR OTHER WORK UPON THE PROPERTY),
APPROVALS, ACTIONS, REFUNDS OF REAL ESTATE TAXES AND ASSESSMENTS (AND ANY OTHER
GOVERNMENTAL IMPOSITIONS RELATED TO THE PROPERTY) AND CAUSES OF ACTION THAT NOW
OR HEREAFTER RELATE TO, ARE DERIVED FROM OR ARE USED IN CONNECTION WITH THE
PROPERTY, OR THE USE, OPERATION, MAINTENANCE, OCCUPANCY OR ENJOYMENT THEREOF OR
THE CONDUCT OF ANY BUSINESS OR ACTIVITIES THEREON (HEREINAFTER COLLECTIVELY
REFERRED TO AS THE “INTANGIBLES”);


(H)           ALL ACCOUNTS RECEIVABLE, CONTRACT RIGHTS, INTERESTS, ESTATE OR
OTHER CLAIMS, BOTH IN LAW AND IN EQUITY, WHICH BORROWER NOW HAS OR MAY HEREAFTER
ACQUIRE IN THE PROPERTY OR ANY PART THEREOF;


(I)            ALL RIGHTS WHICH BORROWER NOW HAS OR MAY HEREAFTER ACQUIRE, TO BE
INDEMNIFIED AND/OR HELD HARMLESS FROM ANY LIABILITY, LOSS, DAMAGE, COST OR
EXPENSE (INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ AND PARALEGALS’ FEES AND
DISBURSEMENTS) RELATING TO THE PROPERTY OR ANY PART THEREOF; AND


(J)            ANY AND ALL PROCEEDS, PRODUCTS, OFFSPRING, RENTS AND PROFITS FROM
ANY OF THE FOREGOING, INCLUDING THOSE FROM SALE, EXCHANGE, TRANSFER, COLLECTION,
LOSS, DAMAGE, DISPOSITION, SUBSTITUTION OR REPLACEMENT OF ANY OF THE FOREGOING
AND ANY AND ALL OTHER SECURITY AND COLLATERAL OF ANY NATURE WHATSOEVER GRANTED
BY BORROWER TO LENDER, INCLUDING, WITHOUT LIMITATION, THE SUBACCOUNTS, ALL FUNDS
OR MONIES HELD IN THE SUBACCOUNTS, ANY LETTERS OF CREDIT HELD BY LENDER AND ANY
OTHER FUNDS AND MONIES HELD OR CONTROLLED BY LENDER.

Without limiting the generality of any of the foregoing, in the event that a
case under the Bankruptcy Code is commenced by or against Borrower, pursuant to
Section 552(b)(2) of the Bankruptcy Code, the security interest granted by this
Mortgage shall automatically extend to all Rents acquired by the Borrower after
the commencement of the case and shall constitute cash collateral under
Section 363(a) of the Bankruptcy Code.

TO HAVE AND TO HOLD the Property unto and to the use and benefit of Lender and
its successors and assigns, forever;

3


--------------------------------------------------------------------------------




 

PROVIDED, HOWEVER, these presents are upon the express condition that, if
Borrower shall well and truly pay to Lender the Debt at the time and in the
manner provided in the Loan Documents and shall well and truly abide by and
comply with each and every covenant and condition set forth in the Loan
Documents in a timely manner, these presents and the estate hereby granted shall
cease, terminate and be void;

AND Borrower represents and warrants to and covenants and agrees with Lender as
follows:

PART I - GENERAL PROVISIONS


1.             PAYMENT OF DEBT AND INCORPORATION OF COVENANTS CONDITIONS AND
AGREEMENTS. BORROWER SHALL PAY THE DEBT AT THE TIME AND IN THE MANNER PROVIDED
IN THE LOAN DOCUMENTS. ALL THE COVENANTS, CONDITIONS AND AGREEMENTS CONTAINED IN
THE LOAN DOCUMENTS ARE HEREBY MADE A PART OF THIS MORTGAGE TO THE SAME EXTENT
AND WITH THE SAME FORCE AS IF FULLY SET FORTH HEREIN. WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, BORROWER (I) AGREES TO INSURE, REPAIR, MAINTAIN AND
RESTORE DAMAGE TO THE PROPERTY, PAY TAXES AND OTHER CHARGES, AND COMPLY WITH
LEGAL REQUIREMENTS, IN ACCORDANCE WITH THE LOAN AGREEMENT, AND (II) AGREES THAT
THE PROCEEDS OF INSURANCE AND AWARDS FOR CONDEMNATION SHALL BE SETTLED, HELD AND
APPLIED IN ACCORDANCE WITH THE LOAN AGREEMENT.


2.             LEASES AND RENTS.


(A)           BORROWER DOES HEREBY ABSOLUTELY AND UNCONDITIONALLY ASSIGN TO
LENDER ALL OF BORROWER’S RIGHT, TITLE AND INTEREST IN ALL CURRENT AND FUTURE
LEASES AND RENTS, IT BEING INTENDED BY BORROWER THAT THIS ASSIGNMENT CONSTITUTES
A PRESENT, ABSOLUTE ASSIGNMENT AND NOT AN ASSIGNMENT FOR ADDITIONAL SECURITY
ONLY. SUCH ASSIGNMENT SHALL NOT BE CONSTRUED TO BIND LENDER TO THE PERFORMANCE
OF ANY OF THE COVENANTS OR PROVISIONS CONTAINED IN ANY LEASE OR OTHERWISE IMPOSE
ANY OBLIGATION UPON LENDER. NEVERTHELESS, SUBJECT TO THE TERMS OF THIS
PARAGRAPH, LENDER GRANTS TO BORROWER A REVOCABLE LICENSE TO OPERATE AND MANAGE
THE PROPERTY AND TO COLLECT THE RENTS SUBJECT TO THE REQUIREMENTS OF THE LOAN
AGREEMENT (INCLUDING THE DEPOSIT OF RENTS INTO THE CLEARING ACCOUNT). UPON AN
EVENT OF DEFAULT, WITHOUT THE NEED FOR NOTICE OR DEMAND, THE LICENSE GRANTED TO
BORROWER HEREIN SHALL AUTOMATICALLY BE REVOKED, AND LENDER SHALL IMMEDIATELY BE
ENTITLED TO POSSESSION OF ALL RENTS IN THE CLEARING ACCOUNT, THE DEPOSIT ACCOUNT
(INCLUDING ALL SUBACCOUNTS THEREOF) AND ALL RENTS COLLECTED THEREAFTER
(INCLUDING RENTS PAST DUE AND UNPAID), WHETHER OR NOT LENDER ENTERS UPON OR
TAKES CONTROL OF THE PROPERTY. BORROWER HEREBY GRANTS AND ASSIGNS TO LENDER THE
RIGHT, AT ITS OPTION, UPON REVOCATION OF THE LICENSE GRANTED HEREIN, TO ENTER
UPON THE PROPERTY IN PERSON, BY AGENT OR BY COURT-APPOINTED RECEIVER TO COLLECT
THE RENTS. UNLESS PROHIBITED BY APPLICABLE LAW, ANY RENTS COLLECTED AFTER THE
REVOCATION OF SUCH LICENSE MAY BE APPLIED TOWARD PAYMENT OF THE DEBT IN SUCH
PRIORITY AND PROPORTIONS AS LENDER IN ITS SOLE DISCRETION SHALL DEEM PROPER.


(B)           BORROWER SHALL NOT ENTER INTO, MODIFY, AMEND, CANCEL, TERMINATE OR
RENEW ANY LEASE EXCEPT AS PROVIDED IN SECTION 5.10 OF THE LOAN AGREEMENT.


3.             USE OF PROPERTY. EXCEPT AS PROVIDED IN THE LOAN AGREEMENT,
(A) BORROWER SHALL NOT INITIATE, JOIN IN, ACQUIESCE IN OR CONSENT TO ANY CHANGE
IN ANY PRIVATE

4


--------------------------------------------------------------------------------





RESTRICTIVE COVENANT, ZONING LAW OR OTHER PUBLIC OR PRIVATE RESTRICTION,
LIMITING OR DEFINING THE USES WHICH MAY BE MADE OF THE PROPERTY; (B) IF UNDER
APPLICABLE ZONING PROVISIONS THE USE OF THE PROPERTY IS OR SHALL BECOME A
NONCONFORMING USE, BORROWER SHALL NOT CAUSE OR PERMIT SUCH NONCONFORMING USE TO
BE DISCONTINUED OR ABANDONED WITHOUT THE CONSENT OF LENDER; AND (C) BORROWER
SHALL NOT (I) CHANGE THE USE OF THE PROPERTY, (II) PERMIT OR SUFFER TO OCCUR ANY
WASTE ON OR TO THE PROPERTY, OR (III) TAKE ANY STEPS TO CONVERT THE PROPERTY TO
A CONDOMINIUM OR COOPERATIVE FORM OF OWNERSHIP.


4.             TRANSFER OR ENCUMBRANCE OF THE PROPERTY.


(A)           BORROWER ACKNOWLEDGES THAT (I) LENDER HAS EXAMINED AND RELIED ON
THE CREDITWORTHINESS AND EXPERIENCE OF THE PRINCIPALS OF BORROWER IN OWNING AND
OPERATING PROPERTIES SUCH AS THE PROPERTY IN AGREEING TO MAKE THE LOAN,
(II) LENDER WILL CONTINUE TO RELY ON BORROWER’S OWNERSHIP OF THE PROPERTY AS A
MEANS OF MAINTAINING THE VALUE OF THE PROPERTY AS SECURITY FOR THE DEBT, AND
(III) LENDER HAS A VALID INTEREST IN MAINTAINING THE VALUE OF THE PROPERTY SO AS
TO ENSURE THAT, SHOULD BORROWER DEFAULT IN THE REPAYMENT OF THE DEBT, LENDER CAN
RECOVER THE DEBT BY A SALE OF THE PROPERTY. BORROWER SHALL NOT SELL, CONVEY,
ALIENATE, MORTGAGE, ENCUMBER, PLEDGE OR OTHERWISE TRANSFER THE PROPERTY OR ANY
PART THEREOF, OR SUFFER OR PERMIT ANY TRANSFER TO OCCUR, OTHER THAN A PERMITTED
TRANSFER OR AS OTHERWISE EXPRESSLY PERMITTED UNDER THE LOAN DOCUMENTS.


(B)           LENDER SHALL NOT BE REQUIRED TO DEMONSTRATE ANY ACTUAL IMPAIRMENT
OF ITS SECURITY OR ANY INCREASED RISK OF DEFAULT HEREUNDER IN ORDER TO DECLARE
THE DEBT IMMEDIATELY DUE AND PAYABLE UPON TRANSFER IN VIOLATION OF THIS
PARAGRAPH 4. THIS PROVISION SHALL APPLY TO EVERY SALE, CONVEYANCE, ALIENATION,
MORTGAGE, ENCUMBRANCE, PLEDGE OR TRANSFER OF THE PROPERTY (AND EVERY OTHER
TRANSFER) REGARDLESS OF WHETHER VOLUNTARY OR NOT. ANY TRANSFER MADE IN
CONTRAVENTION OF THIS PARAGRAPH 4 SHALL BE NULL AND VOID AND OF NO FORCE AND
EFFECT. BORROWER AGREES TO BEAR AND SHALL PAY OR REIMBURSE LENDER ON DEMAND FOR
ALL REASONABLE EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS,
TITLE SEARCH COSTS AND TITLE INSURANCE ENDORSEMENT PREMIUMS) INCURRED BY LENDER
IN CONNECTION WITH THE REVIEW, APPROVAL AND DOCUMENTATION OF ANY PERMITTED
TRANSFER.


5.             CHANGES IN LAWS REGARDING TAXATION. IF ANY LAW IS ENACTED OR
ADOPTED OR AMENDED AFTER THE DATE OF THIS MORTGAGE WHICH DEDUCTS THE DEBT FROM
THE VALUE OF THE PROPERTY FOR THE PURPOSE OF TAXATION OR WHICH IMPOSES A TAX,
EITHER DIRECTLY OR INDIRECTLY, ON THE DEBT OR LENDER’S INTEREST IN THE PROPERTY,
BORROWER WILL PAY SUCH TAX, WITH INTEREST AND PENALTIES THEREON, IF ANY. IF
LENDER IS ADVISED BY ITS COUNSEL THAT THE PAYMENT OF SUCH TAX OR INTEREST AND
PENALTIES BY BORROWER WOULD BE UNLAWFUL, TAXABLE TO LENDER OR UNENFORCEABLE, OR
WOULD PROVIDE THE BASIS FOR A DEFENSE OF USURY, THEN LENDER SHALL HAVE THE
OPTION, BY NOTICE OF NOT LESS THAN 90 DAYS, TO DECLARE THE DEBT IMMEDIATELY DUE
AND PAYABLE.


6.             NO CREDITS ON ACCOUNT OF THE DEBT. BORROWER SHALL NOT CLAIM OR
DEMAND OR BE ENTITLED TO ANY CREDIT ON ACCOUNT OF THE DEBT FOR ANY PART OF THE
TAXES OR OTHER CHARGES ASSESSED AGAINST THE PROPERTY, AND NO DEDUCTION SHALL
OTHERWISE BE MADE OR CLAIMED FROM THE ASSESSED VALUE OF THE PROPERTY FOR REAL
ESTATE TAX PURPOSES BY REASON OF THIS MORTGAGE OR THE DEBT. IF SUCH CLAIM,
CREDIT OR DEDUCTION SHALL BE REQUIRED BY LAW, LENDER SHALL HAVE THE OPTION, BY
NOTICE OF NOT LESS THAN 90 DAYS, TO DECLARE THE DEBT IMMEDIATELY DUE AND
PAYABLE.

5


--------------------------------------------------------------------------------





 


7.             FURTHER ACTS, ETC. BORROWER SHALL, AT ITS SOLE COST, DO, EXECUTE,
ACKNOWLEDGE AND DELIVER ALL AND EVERY SUCH FURTHER ACTS, DEEDS, CONVEYANCES,
MORTGAGES, ASSIGNMENTS, NOTICES OF ASSIGNMENT, TRANSFERS AND ASSURANCES AS
LENDER SHALL, FROM TIME TO TIME, REQUIRE, FOR THE BETTER ASSURING, CONVEYING,
ASSIGNING, TRANSFERRING, AND CONFIRMING UNTO LENDER THE PROPERTY AND RIGHTS
HEREBY MORTGAGED, GIVEN, GRANTED, BARGAINED, SOLD, ALIENATED, ENFEOFFED,
CONVEYED, CONFIRMED, PLEDGED, ASSIGNED AND HYPOTHECATED OR INTENDED NOW OR
HEREAFTER SO TO BE, OR WHICH BORROWER MAY BE OR MAY HEREAFTER BECOME BOUND TO
CONVEY OR ASSIGN TO LENDER, OR FOR CARRYING OUT THE INTENTION OR FACILITATING
THE PERFORMANCE OF THE TERMS OF THIS MORTGAGE, OR FOR FILING, REGISTERING OR
RECORDING THIS MORTGAGE OR FOR FACILITATING THE SALE AND TRANSFER OF THE LOAN
AND THE LOAN DOCUMENTS IN CONNECTION WITH A SECONDARY MARKET TRANSACTION AS
DESCRIBED IN SECTION 9.1 OF THE LOAN AGREEMENT. UPON FORECLOSURE, THE
APPOINTMENT OF A RECEIVER OR ANY OTHER RELEVANT ACTION, BORROWER SHALL, AT ITS
SOLE COST, COOPERATE FULLY AND COMPLETELY TO EFFECT THE ASSIGNMENT OR TRANSFER
OF ANY LICENSE, PERMIT, AGREEMENT OR ANY OTHER RIGHT NECESSARY OR USEFUL TO THE
OPERATION OF THE PROPERTY. BORROWER GRANTS TO LENDER AN IRREVOCABLE POWER OF
ATTORNEY COUPLED WITH AN INTEREST FOR THE PURPOSE OF EXERCISING AND PERFECTING
ANY AND ALL RIGHTS AND REMEDIES AVAILABLE TO LENDER AT LAW AND IN EQUITY,
INCLUDING SUCH RIGHTS AND REMEDIES AVAILABLE TO LENDER PURSUANT TO THIS
PARAGRAPH. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE IMMEDIATELY PRECEDING
SENTENCE, LENDER SHALL NOT EXECUTE ANY DOCUMENT AS ATTORNEY-IN-FACT OF BORROWER
UNLESS (X)  BORROWER SHALL HAVE FAILED OR REFUSED TO EXECUTE THE SAME WITHIN
FIVE (5) BUSINESS DAYS AFTER LENDER’S REQUEST THEREFOR, OR (Y) IN LENDER’S GOOD
FAITH DETERMINATION IT WOULD BE MATERIALLY PREJUDICED BY THE DELAY INVOLVED IN
MAKING SUCH A REQUEST. LENDER SHALL GIVE PROMPT NOTICE TO BORROWER OF ANY
EXERCISE OF THE POWER OF ATTORNEY AS PROVIDED FOR IN THIS PARAGRAPH 7, ALONG
WITH COPIES OF ALL DOCUMENTS EXECUTED IN CONNECTION THEREWITH.


8.             RECORDING OF MORTGAGE, ETC. BORROWER FORTHWITH UPON THE EXECUTION
AND DELIVERY OF THIS MORTGAGE AND THEREAFTER, FROM TIME TO TIME, SHALL CAUSE
THIS MORTGAGE, AND ANY SECURITY INSTRUMENT CREATING A LIEN OR SECURITY INTEREST
OR EVIDENCING THE LIEN HEREOF UPON THE PROPERTY AND EACH INSTRUMENT OF FURTHER
ASSURANCE TO BE FILED, REGISTERED OR RECORDED IN SUCH MANNER AND IN SUCH PLACES
AS MAY BE REQUIRED BY ANY PRESENT OR FUTURE LAW IN ORDER TO PUBLISH NOTICE OF
AND FULLY TO PROTECT THE LIEN OR SECURITY INTEREST HEREOF UPON, AND THE INTEREST
OF LENDER IN, THE PROPERTY. BORROWER SHALL PAY ALL FILING, REGISTRATION AND
RECORDING FEES, ALL EXPENSES INCIDENT TO THE PREPARATION, EXECUTION AND
ACKNOWLEDGMENT OF AND ALL FEDERAL, STATE, COUNTY AND MUNICIPAL, TAXES, DUTIES,
IMPOSTS, DOCUMENTARY STAMPS, ASSESSMENTS AND CHARGES ARISING OUT OF OR IN
CONNECTION WITH THE EXECUTION AND DELIVERY OF, THIS MORTGAGE, ANY MORTGAGE
SUPPLEMENTAL HERETO, ANY SECURITY INSTRUMENT WITH RESPECT TO THE PROPERTY AND
ANY INSTRUMENT OF FURTHER ASSURANCE, EXCEPT WHERE PROHIBITED BY APPLICABLE LAW
SO TO DO. BORROWER SHALL HOLD HARMLESS AND INDEMNIFY LENDER, ITS SUCCESSORS AND
ASSIGNS, AGAINST ANY LIABILITY INCURRED BY REASON OF THE IMPOSITION OF ANY TAX
ON THE MAKING OR RECORDING OF THIS MORTGAGE.


9.             RIGHT TO CURE DEFAULTS. UPON THE OCCURRENCE OF ANY EVENT OF
DEFAULT, LENDER MAY, BUT WITHOUT ANY OBLIGATION TO DO SO AND WITHOUT NOTICE TO
OR DEMAND ON BORROWER AND WITHOUT RELEASING BORROWER FROM ANY OBLIGATION
HEREUNDER, PERFORM THE OBLIGATIONS IN DEFAULT IN SUCH MANNER AND TO SUCH EXTENT
AS LENDER MAY DEEM NECESSARY TO PROTECT THE SECURITY HEREOF. LENDER IS
AUTHORIZED TO ENTER UPON THE PROPERTY FOR SUCH PURPOSES OR APPEAR IN, DEFEND OR
BRING ANY ACTION OR PROCEEDING TO PROTECT ITS INTEREST IN THE PROPERTY OR TO
FORECLOSE THIS MORTGAGE OR COLLECT THE DEBT, AND THE COST AND EXPENSE THEREOF
(INCLUDING REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS TO THE EXTENT PERMITTED
BY LAW), WITH INTEREST THEREON AT THE DEFAULT RATE FOR THE

6


--------------------------------------------------------------------------------





PERIOD AFTER NOTICE FROM LENDER THAT SUCH COST OR EXPENSE WAS INCURRED TO THE
DATE OF PAYMENT TO LENDER, SHALL CONSTITUTE A PORTION OF THE DEBT, SHALL BE
SECURED BY THIS MORTGAGE AND THE OTHER LOAN DOCUMENTS AND SHALL BE DUE AND
PAYABLE TO LENDER UPON DEMAND.


10.           REMEDIES.


(A)           UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT, LENDER MAY TAKE SUCH
ACTION, WITHOUT NOTICE OR DEMAND, AS IT DEEMS ADVISABLE TO PROTECT AND ENFORCE
ITS RIGHTS AGAINST BORROWER AND IN AND TO THE PROPERTY, BY LENDER ITSELF OR
OTHERWISE, INCLUDING THE FOLLOWING ACTIONS, EACH OF WHICH MAY BE PURSUED
CONCURRENTLY OR OTHERWISE, AT SUCH TIME AND IN SUCH ORDER AS LENDER MAY
DETERMINE, IN ITS SOLE DISCRETION, WITHOUT IMPAIRING OR OTHERWISE AFFECTING THE
OTHER RIGHTS AND REMEDIES OF LENDER:


(I)            DECLARE THE ENTIRE DEBT TO BE IMMEDIATELY DUE AND PAYABLE;


(II)           INSTITUTE A PROCEEDING OR PROCEEDINGS, JUDICIAL OR NONJUDICIAL,
TO THE EXTENT PERMITTED BY APPLICABLE LAW, BY ADVERTISEMENT, BY ACTION OR
OTHERWISE, FOR THE COMPLETE FORECLOSURE OF THIS MORTGAGE, IN WHICH CASE THE
PROPERTY MAY BE SOLD FOR CASH OR UPON CREDIT IN ONE OR MORE PARCELS OR IN
SEVERAL INTERESTS OR PORTIONS AND IN ANY ORDER OR MANNER;


(III)          WITH OR WITHOUT ENTRY, TO THE EXTENT PERMITTED AND PURSUANT TO
THE PROCEDURES PROVIDED BY APPLICABLE LAW, INSTITUTE PROCEEDINGS FOR THE PARTIAL
FORECLOSURE OF THIS MORTGAGE FOR THE PORTION OF THE DEBT THEN DUE AND PAYABLE,
SUBJECT TO THE CONTINUING LIEN OF THIS MORTGAGE FOR THE BALANCE OF THE DEBT NOT
THEN DUE;


(IV)          SELL FOR CASH OR UPON CREDIT THE PROPERTY AND ALL ESTATE, CLAIM,
DEMAND, RIGHT, TITLE AND INTEREST OF BORROWER THEREIN AND RIGHTS OF REDEMPTION
THEREOF, PURSUANT TO THE POWER OF SALE, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, OR OTHERWISE, AT ONE OR MORE SALES, AS AN ENTIRETY OR IN PARCELS, AT SUCH
TIME AND PLACE, UPON SUCH TERMS AND AFTER SUCH NOTICE THEREOF AS MAY BE REQUIRED
OR PERMITTED BY APPLICABLE LAW;


(V)           INSTITUTE AN ACTION, SUIT OR PROCEEDING IN EQUITY FOR THE SPECIFIC
PERFORMANCE OF ANY COVENANT, CONDITION OR AGREEMENT CONTAINED HEREIN OR IN ANY
OTHER LOAN DOCUMENT;


(VI)          RECOVER JUDGMENT ON THE NOTE EITHER BEFORE, DURING OR AFTER ANY
PROCEEDING FOR THE ENFORCEMENT OF THIS MORTGAGE;


(VII)         APPLY FOR THE APPOINTMENT OF A TRUSTEE, RECEIVER, LIQUIDATOR OR
CONSERVATOR OF THE PROPERTY, WITHOUT NOTICE AND WITHOUT REGARD FOR THE ADEQUACY
OF THE SECURITY FOR THE DEBT ANDWITHOUT REGARD FOR THE SOLVENCY OF THE BORROWER
OR OF ANY PERSON, FIRM OR OTHER ENTITY LIABLE FOR THE PAYMENT OF THE DEBT;


(VIII)        ENFORCE LENDER’S INTEREST IN THE LEASES AND RENTS AND ENTER INTO
OR UPON THE PROPERTY, EITHER PERSONALLY OR BY ITS AGENTS, NOMINEES OR ATTORNEYS
AND

7


--------------------------------------------------------------------------------





DISPOSSESS BORROWER AND ITS AGENTS AND EMPLOYEES THEREFROM, AND THEREUPON LENDER
MAY (A) USE, OPERATE, MANAGE, CONTROL, INSURE, MAINTAIN, REPAIR, RESTORE AND
OTHERWISE DEAL WITH THE PROPERTY AND CONDUCT THE BUSINESS THEREAT; (B) COMPLETE
ANY CONSTRUCTION ON THE PROPERTY IN SUCH MANNER AND FORM AS LENDER DEEMS
ADVISABLE; (C) MAKE ALTERATIONS, ADDITIONS, RENEWALS, REPLACEMENTS AND
IMPROVEMENTS TO OR ON THE PROPERTY; (D) EXERCISE ALL RIGHTS AND POWERS OF
BORROWER WITH RESPECT TO THE PROPERTY, WHETHER IN THE NAME OF BORROWER OR
OTHERWISE, INCLUDING THE RIGHT TO MAKE, CANCEL, ENFORCE OR MODIFY LEASES, OBTAIN
AND EVICT TENANTS, AND DEMAND, SUE FOR, COLLECT AND RECEIVE RENTS; AND
(E) UNLESS PROHIBITED BY APPLICABLE LAW, APPLY THE RECEIPTS FROM THE PROPERTY TO
THE PAYMENT OF THE DEBT, AFTER DEDUCTING THEREFROM ALL EXPENSES (INCLUDING
REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS) INCURRED IN CONNECTION WITH THE
AFORESAID OPERATIONS AND ALL AMOUNTS NECESSARY TO PAY THE TAXES, INSURANCE AND
OTHER CHARGES IN CONNECTION WITH THE PROPERTY, AS WELL AS JUST AND REASONABLE
COMPENSATION FOR THE SERVICES OF LENDER, AND ITS COUNSEL, AGENTS AND EMPLOYEES;


(IX)           REQUIRE BORROWER TO PAY MONTHLY IN ADVANCE TO LENDER, OR ANY
RECEIVER APPOINTED TO COLLECT THE RENTS, THE FAIR AND REASONABLE RENTAL VALUE
FOR THE USE AND OCCUPATION OF ANY PORTION OF THE PROPERTY OCCUPIED BY BORROWER,
AND REQUIRE BORROWER TO VACATE AND SURRENDER POSSESSION OF THE PROPERTY TO
LENDER OR TO SUCH RECEIVER, AND, IN DEFAULT THEREOF, EVICT BORROWER BY SUMMARY
PROCEEDINGS OR OTHERWISE;


(X)            FORECLOSE THIS MORTGAGE IN ACCORDANCE WITH THE LAWS OF THE STATE
OF ILLINOIS. THE COSTS AND EXPENSES INCURRED BY LENDER IN THE EXERCISE OF ANY OF
THE REMEDIES PROVIDED IN THIS MORTGAGE SHALL BE SECURED BY THIS MORTGAGE; OR


(XI)           PURSUE SUCH OTHER RIGHTS AND REMEDIES AS MAY BE AVAILABLE AT LAW
OR IN EQUITY OR UNDER THE UCC, INCLUDING THE RIGHT TO RECEIVE AND/OR ESTABLISH A
LOCK BOX FOR ALL RENTS AND PROCEEDS FROM THE INTANGIBLES AND ANY OTHER
RECEIVABLES OR RIGHTS TO PAYMENTS OF BORROWER RELATING TO THE PROPERTY.

In the event of a sale, by foreclosure or otherwise, of less than all of the
Property, this Mortgage shall continue as a lien on the remaining portion of the
Property.


(B)           THE PROCEEDS OF ANY SALE MADE UNDER OR BY VIRTUE OF THIS
PARAGRAPH 10, TOGETHER WITH ANY OTHER SUMS WHICH THEN MAY BE HELD BY LENDER
UNDER THIS MORTGAGE, WHETHER UNDER THE PROVISIONS OF THIS PARAGRAPH OR
OTHERWISE, SHALL BE APPLIED BY LENDER TO THE PAYMENT OF THE DEBT IN SUCH
PRIORITY AND PROPORTION AS LENDER IN ITS SOLE DISCRETION SHALL DEEM PROPER.


(C)           LENDER MAY ADJOURN FROM TIME TO TIME ANY SALE BY IT TO BE MADE
UNDER OR BY VIRTUE OF THIS MORTGAGE BY ANNOUNCEMENT AT THE TIME AND PLACE
APPOINTED FOR SUCH SALE OR FOR SUCH ADJOURNED SALE OR SALES; AND, EXCEPT AS
OTHERWISE PROVIDED BY ANY APPLICABLE LAW, LENDER, WITHOUT FURTHER NOTICE OR
PUBLICATION, MAY MAKE SUCH SALE AT THE TIME AND PLACE TO WHICH THE SAME SHALL BE
SO ADJOURNED.

8


--------------------------------------------------------------------------------





 


(D)           UPON THE COMPLETION OF ANY SALE OR SALES PURSUANT HERETO, LENDER,
OR AN OFFICER OF ANY COURT EMPOWERED TO DO SO, SHALL EXECUTE AND DELIVER TO THE
ACCEPTED PURCHASER OR PURCHASERS A GOOD AND SUFFICIENT INSTRUMENT, OR GOOD AND
SUFFICIENT INSTRUMENTS, CONVEYING, ASSIGNING AND TRANSFERRING ALL ESTATE, RIGHT,
TITLE AND INTEREST IN AND TO THE PROPERTY AND RIGHTS SOLD. ANY SALE OR SALES
MADE UNDER OR BY VIRTUE OF THIS PARAGRAPH 10, WHETHER MADE UNDER THE POWER OF
SALE HEREIN GRANTED OR UNDER OR BY VIRTUE OF JUDICIAL PROCEEDINGS OR OF A
JUDGMENT OR DECREE OF FORECLOSURE AND SALE, SHALL OPERATE TO DIVEST ALL THE
ESTATE, RIGHT, TITLE, INTEREST, CLAIM AND DEMAND WHATSOEVER, WHETHER AT LAW OR
IN EQUITY, OF BORROWER IN AND TO THE PROPERTIES AND RIGHTS SO SOLD, AND SHALL BE
A PERPETUAL BAR BOTH AT LAW AND IN EQUITY AGAINST BORROWER AND AGAINST ANY AND
ALL PERSONS CLAIMING OR WHO MAY CLAIM THE SAME, OR ANY PART THEREOF, FROM,
THROUGH OR UNDER BORROWER.


(E)           UPON ANY SALE MADE UNDER OR BY VIRTUE OF THIS PARAGRAPH 10,
WHETHER MADE UNDER A POWER OF SALE OR UNDER OR BY VIRTUE OF JUDICIAL PROCEEDINGS
OR OF A JUDGMENT OR DECREE OF FORECLOSURE AND SALE, LENDER MAY BID FOR AND
ACQUIRE THE PROPERTY OR ANY PART THEREOF AND IN LIEU OF PAYING CASH THEREFOR MAY
MAKE SETTLEMENT FOR THE PURCHASE PRICE BY CREDITING UPON THE DEBT THE NET SALES
PRICE AFTER DEDUCTING THEREFROM THE EXPENSES OF THE SALE AND COSTS OF THE ACTION
AND ANY OTHER SUMS WHICH LENDER IS AUTHORIZED TO DEDUCT UNDER THIS MORTGAGE OR
ANY OTHER LOAN DOCUMENT.


(F)            NO RECOVERY OF ANY JUDGMENT BY LENDER AND NO LEVY OF AN EXECUTION
UNDER ANY JUDGMENT UPON THE PROPERTY OR UPON ANY OTHER PROPERTY OF BORROWER
SHALL AFFECT IN ANY MANNER OR TO ANY EXTENT THE LIEN OF THIS MORTGAGE UPON THE
PROPERTY OR ANY PART THEREOF, OR ANY LIENS, RIGHTS, POWERS OR REMEDIES OF LENDER
HEREUNDER, BUT SUCH LIENS, RIGHTS, POWERS AND REMEDIES OF LENDER SHALL CONTINUE
UNIMPAIRED AS BEFORE.


(G)           LENDER MAY TERMINATE OR RESCIND ANY PROCEEDING OR OTHER ACTION
BROUGHT IN CONNECTION WITH ITS EXERCISE OF THE REMEDIES PROVIDED IN THIS
PARAGRAPH 10 AT ANY TIME BEFORE THE CONCLUSION THEREOF, AS DETERMINED IN
LENDER’S SOLE DISCRETION AND WITHOUT PREJUDICE TO LENDER.


(H)           LENDER MAY RESORT TO ANY REMEDIES AND THE SECURITY GIVEN BY THIS
MORTGAGE OR IN ANY OTHER LOAN DOCUMENT IN WHOLE OR IN PART, AND IN SUCH PORTIONS
AND IN SUCH ORDER AS DETERMINED BY LENDER’S SOLE DISCRETION. NO SUCH ACTION
SHALL IN ANY WAY BE CONSIDERED A WAIVER OF ANY RIGHTS, BENEFITS OR REMEDIES
EVIDENCED OR PROVIDED BY ANY LOAN DOCUMENT. THE FAILURE OF LENDER TO EXERCISE
ANY RIGHT, REMEDY OR OPTION PROVIDED IN ANY LOAN DOCUMENT SHALL NOT BE DEEMED A
WAIVER OF SUCH RIGHT, REMEDY OR OPTION OR OF ANY COVENANT OR OBLIGATION SECURED
BY ANY LOAN DOCUMENT. NO ACCEPTANCE BY LENDER OF ANY PAYMENT AFTER THE
OCCURRENCE OF ANY EVENT OF DEFAULT AND NO PAYMENT BY LENDER OF ANY OBLIGATION
FOR WHICH BORROWER IS LIABLE HEREUNDER SHALL BE DEEMED TO WAIVE OR CURE ANY
EVENT OF DEFAULT, OR BORROWER’S LIABILITY TO PAY SUCH OBLIGATION. NO SALE OF ALL
OR ANY PORTION OF THE PROPERTY, NO FORBEARANCE ON THE PART OF LENDER, AND NO
EXTENSION OF TIME FOR THE PAYMENT OF THE WHOLE OR ANY PORTION OF THE DEBT OR ANY
OTHER INDULGENCE GIVEN BY LENDER TO BORROWER, SHALL OPERATE TO RELEASE OR IN ANY
MANNER AFFECT THE INTEREST OF LENDER IN THE REMAINING PROPERTY OR THE LIABILITY
OF BORROWER TO PAY THE DEBT. NO WAIVER BY LENDER SHALL BE EFFECTIVE UNLESS IT IS
IN WRITING AND THEN ONLY TO THE EXTENT SPECIFICALLY STATED. ALL COSTS AND
EXPENSES OF LENDER IN EXERCISING ITS RIGHTS AND REMEDIES UNDER THIS PARAGRAPH 10
(INCLUDING REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS TO THE EXTENT PERMITTED
BY LAW), SHALL BE PAID BY BORROWER IMMEDIATELY UPON NOTICE FROM LENDER, WITH
INTEREST AT THE

9


--------------------------------------------------------------------------------





DEFAULT RATE FOR THE PERIOD AFTER NOTICE FROM LENDER, AND SUCH COSTS AND
EXPENSES SHALL CONSTITUTE A PORTION OF THE DEBT AND SHALL BE SECURED BY THIS
MORTGAGE.


(I)            THE INTERESTS AND RIGHTS OF LENDER UNDER THE LOAN DOCUMENTS SHALL
NOT BE IMPAIRED BY ANY INDULGENCE, INCLUDING: (I) ANY RENEWAL, EXTENSION OR
MODIFICATION WHICH LENDER MAY GRANT WITH RESPECT TO ANY OF THE DEBT; (II) ANY
SURRENDER, COMPROMISE, RELEASE, RENEWAL, EXTENSION, EXCHANGE OR SUBSTITUTION
WHICH LENDER MAY GRANT WITH RESPECT TO THE PROPERTY OR ANY PORTION THEREOF; OR
(III) ANY RELEASE OR INDULGENCE GRANTED TO ANY MAKER, ENDORSER, GUARANTOR OR
SURETY OF ANY OF THE DEBT.


11.           RIGHT OF ENTRY. IN ADDITION TO ANY OTHER RIGHTS OR REMEDIES
GRANTED UNDER THIS MORTGAGE, LENDER AND ITS AGENTS SHALL HAVE THE RIGHT TO ENTER
AND INSPECT THE PROPERTY AT ANY REASONABLE TIME DURING THE TERM OF THIS
MORTGAGE. THE COST OF SUCH INSPECTIONS OR AUDITS SHALL BE BORNE BY BORROWER
SHOULD LENDER DETERMINE THAT AN EVENT OF DEFAULT EXISTS, INCLUDING THE COST OF
ALL FOLLOW UP OR ADDITIONAL INVESTIGATIONS OR INQUIRIES DEEMED REASONABLY
NECESSARY BY LENDER. THE COST OF SUCH INSPECTIONS, IF NOT PAID FOR BY BORROWER
FOLLOWING DEMAND, MAY BE ADDED TO THE PRINCIPAL BALANCE OF THE SUMS DUE UNDER
THE NOTE AND THIS MORTGAGE AND SHALL BEAR INTEREST THEREAFTER UNTIL PAID AT THE
DEFAULT RATE.


12.           SECURITY AGREEMENT.


(A)           THIS MORTGAGE IS BOTH A REAL PROPERTY MORTGAGE AND A “SECURITY
AGREEMENT” WITHIN THE MEANING OF THE UCC. THE PROPERTY INCLUDES BOTH REAL AND
PERSONAL PROPERTY AND ALL OTHER RIGHTS AND INTERESTS, WHETHER TANGIBLE OR
INTANGIBLE IN NATURE, OF BORROWER IN THE PROPERTY. BORROWER BY EXECUTING AND
DELIVERING THIS MORTGAGE HAS GRANTED AND HEREBY GRANTS TO LENDER, AS SECURITY
FOR THE DEBT, A SECURITY INTEREST IN THE PROPERTY TO THE FULL EXTENT THAT THE
PROPERTY MAY BE SUBJECT TO THE UCC (SUCH PORTION OF THE PROPERTY SO SUBJECT TO
THE UCC BEING CALLED IN THIS PARAGRAPH THE “COLLATERAL”). THIS MORTGAGE SHALL
ALSO CONSTITUTE A “FIXTURE FILING” FOR THE PURPOSES OF THE UCC AND IS TO BE
FILED FOR RECORD IN THE REAL ESTATE RECORDS WHERE ANY PART OF THE PROPERTY
(INCLUDING SAID FIXTURES) IS SITUATED. AS SUCH, THIS MORTGAGE COVERS ALL ITEMS
OF THE COLLATERAL THAT ARE OR ARE TO BECOME FIXTURES. INFORMATION CONCERNING THE
SECURITY INTEREST HEREIN GRANTED MAY BE OBTAINED FROM THE PARTIES AT THE
ADDRESSES OF THE PARTIES SET FORTH IN THE FIRST PARAGRAPH OF THIS MORTGAGE. IF
AN EVENT OF DEFAULT SHALL OCCUR, LENDER, IN ADDITION TO ANY OTHER RIGHTS AND
REMEDIES WHICH IT MAY HAVE, SHALL HAVE AND MAY EXERCISE IMMEDIATELY AND WITHOUT
DEMAND, ANY AND ALL RIGHTS AND REMEDIES GRANTED TO A SECURED PARTY UPON DEFAULT
UNDER THE UCC, INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE
RIGHT TO TAKE POSSESSION OF THE COLLATERAL OR ANY PART THEREOF, AND TO TAKE SUCH
OTHER MEASURES AS LENDER MAY DEEM NECESSARY FOR THE CARE, PROTECTION AND
PRESERVATION OF THE COLLATERAL. UPON REQUEST OR DEMAND OF LENDER, BORROWER SHALL
AT ITS EXPENSE ASSEMBLE THE COLLATERAL AND MAKE IT AVAILABLE TO LENDER AT A
CONVENIENT PLACE ACCEPTABLE TO LENDER. BORROWER SHALL PAY TO LENDER ON DEMAND
ANY AND ALL EXPENSES, INCLUDING REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS,
INCURRED OR PAID BY LENDER IN PROTECTING ITS INTEREST IN THE COLLATERAL AND IN
ENFORCING ITS RIGHTS HEREUNDER WITH RESPECT TO THE COLLATERAL. ANY NOTICE OF
SALE, DISPOSITION OR OTHER INTENDED ACTION BY LENDER WITH RESPECT TO THE
COLLATERAL, SENT TO BORROWER IN ACCORDANCE WITH THE PROVISIONS HEREOF AT LEAST
TEN (10) DAYS PRIOR TO SUCH ACTION, SHALL CONSTITUTE COMMERCIALLY REASONABLE
NOTICE TO BORROWER. THE PROCEEDS OF ANY DISPOSITION OF THE COLLATERAL, OR ANY
PART THEREOF, MAY BE APPLIED BY LENDER TO THE PAYMENT OF THE DEBT IN SUCH
PRIORITY AND PROPORTIONS AS LENDER IN ITS SOLE DISCRETION SHALL DEEM PROPER. IN

10


--------------------------------------------------------------------------------





THE EVENT OF ANY CHANGE IN NAME, IDENTITY OR STRUCTURE OF BORROWER, BORROWER
SHALL NOTIFY LENDER THEREOF AND PROMPTLY AFTER REQUEST SHALL EXECUTE, FILE AND
RECORD SUCH UCC FORMS AS ARE NECESSARY TO MAINTAIN THE PRIORITY OF LENDER’S LIEN
UPON AND SECURITY INTEREST IN THE COLLATERAL, AND SHALL PAY ALL EXPENSES AND
FEES IN CONNECTION WITH THE FILING AND RECORDING THEREOF. IF LENDER SHALL
REQUIRE THE FILING OR RECORDING OF ADDITIONAL UCC FORMS OR CONTINUATION
STATEMENTS, BORROWER SHALL, PROMPTLY AFTER REQUEST, EXECUTE, FILE AND RECORD
SUCH UCC FORMS OR CONTINUATION STATEMENTS AS LENDER SHALL DEEM NECESSARY, AND
SHALL PAY ALL EXPENSES AND FEES IN CONNECTION WITH THE FILING AND RECORDING
THEREOF, IT BEING UNDERSTOOD AND AGREED, HOWEVER, THAT NO SUCH ADDITIONAL
DOCUMENTS SHALL INCREASE BORROWER’S OBLIGATIONS UNDER THE LOAN DOCUMENTS.
BORROWER HEREBY IRREVOCABLY APPOINTS LENDER AS ITS ATTORNEY-IN-FACT, COUPLED
WITH AN INTEREST, TO FILE WITH THE APPROPRIATE PUBLIC OFFICE ON ITS BEHALF ANY
FINANCING OR OTHER STATEMENTS (BE THEY UNSIGNED OR SIGNED ONLY BY LENDER, AS
SECURED PARTY) IN CONNECTION WITH THE COLLATERAL COVERED BY THIS MORTGAGE.


13.           ACTIONS AND PROCEEDINGS. LENDER HAS THE RIGHT TO APPEAR IN AND
DEFEND ANY ACTION OR PROCEEDING BROUGHT WITH RESPECT TO THE PROPERTY AND TO
BRING ANY ACTION OR PROCEEDING, IN THE NAME AND ON BEHALF OF BORROWER, WHICH
LENDER, IN ITS SOLE DISCRETION, DECIDES SHOULD BE BROUGHT TO PROTECT ITS OR
THEIR INTEREST IN THE PROPERTY. LENDER SHALL, AT ITS OPTION, BE SUBROGATED TO
THE LIEN OF ANY MORTGAGE OR OTHER SECURITY INSTRUMENT DISCHARGED IN WHOLE OR IN
PART BY THE DEBT, AND ANY SUCH SUBROGATION RIGHTS SHALL CONSTITUTE ADDITIONAL
SECURITY FOR THE PAYMENT OF THE DEBT.


14.           MARSHALLING AND OTHER MATTERS. BORROWER HEREBY WAIVES, TO THE
EXTENT PERMITTED BY LAW, THE BENEFIT OF ALL HOMESTEAD, APPRAISEMENT, VALUATION,
STAY, EXTENSION, REINSTATEMENT AND REDEMPTION LAWS NOW OR HEREAFTER IN FORCE AND
ALL RIGHTS OF MARSHALLING IN THE EVENT OF ANY SALE HEREUNDER OF THE PROPERTY OR
ANY PART THEREOF OR ANY INTEREST THEREIN. FURTHER, BORROWER HEREBY EXPRESSLY
WAIVES ANY AND ALL RIGHTS OF REDEMPTION FROM SALE UNDER ANY ORDER OR DECREE OF
FORECLOSURE OF THIS MORTGAGE ON BEHALF OF BORROWER, AND ON BEHALF OF EACH AND
EVERY PERSON ACQUIRING ANY INTEREST IN OR TITLE TO THE PROPERTY SUBSEQUENT TO
THE DATE OF THIS MORTGAGE AND ON BEHALF OF ALL PERSONS TO THE EXTENT PERMITTED
BY APPLICABLE LAW. THE LIEN OF THIS MORTGAGE SHALL BE ABSOLUTE AND UNCONDITIONAL
AND SHALL NOT IN ANY MANNER BE AFFECTED OR IMPAIRED BY ANY ACTS OR OMISSIONS
WHATSOEVER OF LENDER AND, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE
LIEN HEREOF SHALL NOT BE IMPAIRED BY (I) ANY ACCEPTANCE BY LENDER OF ANY OTHER
SECURITY FOR ANY PORTION OF THE DEBT, (II) ANY FAILURE, NEGLECT OR OMISSION ON
THE PART OF LENDER TO REALIZE UPON OR PROTECT ANY PORTION OF THE DEBT OR ANY
COLLATERAL SECURITY THEREFOR OR (III) ANY RELEASE (EXCEPT AS TO THE PROPERTY SO
RELEASED), SALE, PLEDGE, SURRENDER, COMPROMISE, SETTLEMENT, RENEWAL, EXTENSION,
INDULGENCE, ALTERATION, CHANGING, MODIFICATION OR DISPOSITION OF ANY PORTION OF
THE DEBT OR OF ANY OF THE COLLATERAL SECURITY THEREFOR; AND LENDER MAY
FORECLOSE, OR EXERCISE ANY OTHER REMEDY AVAILABLE TO LENDER UNDER ANY OF THE
OTHER LOAN DOCUMENTS WITHOUT FIRST EXERCISING OR ENFORCING ANY OF ITS REMEDIES
UNDER THIS MORTGAGE, AND ANY EXERCISE OF THE RIGHTS AND REMEDIES OF LENDER
HEREUNDER SHALL NOT IN ANY MANNER IMPAIR THE DEBT OR THE LIENS OF ANY OTHER LOAN
DOCUMENT OR ANY OF LENDER’S RIGHTS AND REMEDIES THEREUNDER.


15.           NOTICES. ALL NOTICES, CONSENTS, APPROVALS AND REQUESTS REQUIRED OR
PERMITTED HEREUNDER SHALL BE IN WRITING, AND SHALL BE SENT, AND SHALL BE DEEMED
EFFECTIVE, AS PROVIDED IN THE LOAN AGREEMENT.

11


--------------------------------------------------------------------------------





 


16.           INAPPLICABLE PROVISIONS. IF ANY TERM, COVENANT OR CONDITION OF
THIS MORTGAGE IS HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT,
THIS MORTGAGE SHALL BE CONSTRUED WITHOUT SUCH INVALID, ILLEGAL OR UNENFORCEABLE
PROVISION, AND SO CONSTRUING THE REMAINING PROVISIONS OF THIS MORTGAGE SHALL NOT
BE DEEMED TO INVALIDATE OR RENDER SUCH REMAINING PROVISIONS HEREOF
UNENFORCEABLE, AND TO SUCH ENDS THE PROVISIONS HEREOF ARE DEEMED TO BE
SEVERABLE.


17.           HEADINGS. THE PARAGRAPH HEADINGS IN THIS MORTGAGE ARE FOR
CONVENIENCE OF REFERENCE ONLY AND ARE NOT TO BE CONSTRUED AS DEFINING OR
LIMITING, IN ANY WAY, THE SCOPE OR INTENT OF THE PROVISIONS HEREOF.


18.           DUPLICATE ORIGINALS. THIS MORTGAGE MAY BE EXECUTED IN ANY NUMBER
OF DUPLICATE ORIGINALS AND EACH SUCH DUPLICATE ORIGINAL SHALL BE DEEMED TO BE AN
ORIGINAL.


19.           DEFINITIONS. UNLESS THE CONTEXT CLEARLY INDICATES A CONTRARY
INTENT OR UNLESS OTHERWISE SPECIFICALLY PROVIDED HEREIN, WORDS USED IN THIS
MORTGAGE MAY BE USED INTERCHANGEABLY IN SINGULAR OR PLURAL FORM; AND THE WORD
“BORROWER” SHALL MEAN “EACH BORROWER AND ANY SUBSEQUENT OWNER OR OWNERS OF A FEE
INTEREST IN THE PROPERTY OR ANY PART THEREOF,” THE WORD “LENDER” SHALL MEAN
“LENDER AND ANY SUBSEQUENT HOLDER OF THE NOTE,” THE WORDS “PROPERTY” SHALL
INCLUDE ANY PORTION OF THE PROPERTY AND ANY INTEREST THEREIN, THE WORDS
“INCLUDE” AND “INCLUDING” SHALL BE DEEMED TO MEAN “INCLUDING BUT NOT LIMITED TO”
AND THE WORDS “ATTORNEYS’ FEES” SHALL INCLUDE ANY AND ALL ATTORNEYS’ FEES,
PARALEGAL AND LAW CLERK FEES, INCLUDING FEES AT THE PRE-TRIAL, TRIAL AND
APPELLATE LEVELS INCURRED OR PAID BY LENDER IN PROTECTING ITS INTEREST IN THE
PROPERTY AND COLLATERAL AND ENFORCING ITS RIGHTS HEREUNDER.


20.           HOMESTEAD. BORROWER HEREBY WAIVES AND RENOUNCES ALL HOMESTEAD AND
EXEMPTION RIGHTS PROVIDED BY THE CONSTITUTION AND THE LAWS OF THE UNITED STATES
AND OF ANY STATE, IN AND TO THE PROPERTY AS AGAINST THE COLLECTION OF THE DEBT,
OR ANY PART THEREOF.


21.           ASSIGNMENTS. LENDER SHALL HAVE THE RIGHT TO ASSIGN OR TRANSFER ITS
RIGHTS UNDER THIS MORTGAGE IN CONNECTION WITH ANY TRANSFER OF ITS INTEREST IN
THE LOAN, OR ANY PORTION THEREOF, IN ACCORDANCE WITH THE LOAN AGREEMENT. ANY
ASSIGNEE OR TRANSFEREE SHALL BE ENTITLED TO ALL THE BENEFITS AFFORDED LENDER
UNDER THIS MORTGAGE.


22.           WAIVER OF JURY TRIAL. BORROWER AND BY ITS FUNDING OF THE LOAN,
LENDER, HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT
BY JURY, AND WAIVE ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH
RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS MORTGAGE OR ANY OTHER
LOAN DOCUMENT, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY BORROWER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE
AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE.
EITHER PARTY HERETO IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER.

12


--------------------------------------------------------------------------------





 


23.           CONSENTS. ANY CONSENT OR APPROVAL BY LENDER IN ANY SINGLE INSTANCE
SHALL NOT BE DEEMED OR CONSTRUED TO BE LENDER’S CONSENT OR APPROVAL IN ANY LIKE
MATTER ARISING AT A SUBSEQUENT DATE, AND THE FAILURE OF LENDER TO PROMPTLY
EXERCISE ANY RIGHT, POWER, REMEDY, CONSENT OR APPROVAL PROVIDED HEREIN OR AT LAW
OR IN EQUITY SHALL NOT CONSTITUTE OR BE CONSTRUED AS A WAIVER OF THE SAME NOR
SHALL LENDER BE ESTOPPED FROM EXERCISING SUCH RIGHT, POWER, REMEDY, CONSENT OR
APPROVAL AT A LATER DATE. ANY CONSENT OR APPROVAL REQUESTED OF AND GRANTED BY
LENDER PURSUANT HERETO SHALL BE NARROWLY CONSTRUED TO BE APPLICABLE ONLY TO
BORROWER AND THE MATTER IDENTIFIED IN SUCH CONSENT OR APPROVAL AND NO THIRD
PARTY SHALL CLAIM ANY BENEFIT BY REASON THEREOF, AND ANY SUCH CONSENT OR
APPROVAL SHALL NOT BE DEEMED TO CONSTITUTE LENDER A VENTURER OR PARTNER WITH
BORROWER NOR SHALL PRIVITY OF CONTRACT BE PRESUMED TO HAVE BEEN ESTABLISHED WITH
ANY SUCH THIRD PARTY. IF LENDER DEEMS IT TO BE IN ITS BEST INTEREST TO RETAIN
ASSISTANCE OF PERSONS, FIRMS OR CORPORATIONS (INCLUDING ATTORNEYS, TITLE
INSURANCE COMPANIES, APPRAISERS, ENGINEERS AND SURVEYORS) WITH RESPECT TO A
REQUEST FOR CONSENT OR APPROVAL, BORROWER SHALL REIMBURSE LENDER FOR ALL COSTS
REASONABLY INCURRED IN CONNECTION WITH THE EMPLOYMENT OF SUCH PERSONS, FIRMS OR
CORPORATIONS.


24.           LOAN REPAYMENT AND DEFEASANCE. THE LIEN OF THIS MORTGAGE SHALL BE
TERMINATED, RELEASED AND RECONVEYED OF RECORD BY LENDER PRIOR TO THE MATURITY
DATE ONLY IN ACCORDANCE WITH THE TERMS AND PROVISIONS SET FORTH IN THE LOAN
AGREEMENT.


25.           GOVERNING LAW. THIS MORTGAGE SHALL BE GOVERNED BY, AND BE
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE IN WHICH THE PROPERTY IS
LOCATED WITHOUT REGARD TO CONFLICT OF LAW PROVISIONS THEREOF.


26.           EXCULPATION. THE LIABILITY OF BORROWER HEREUNDER IS LIMITED
PURSUANT TO SECTION 10.1 OF THE LOAN AGREEMENT.

PART II - ILLINOIS PROVISIONS


27.           STATE SPECIFIC PROVISIONS. THE FOLLOWING PROVISIONS SHALL ALSO
CONSTITUTE AN INTEGRAL PART OF THIS MORTGAGE. FURTHERMORE, IN THE EVENT THAT ANY
PRIOR PROVISIONS SET FORTH IN PART I OF THIS MORTGAGE CONFLICT WITH THE
FOLLOWING PROVISIONS OF THIS PART II OF THIS MORTGAGE, THE PROVISIONS OF THIS
PART II SHALL CONTROL AND SHALL BE DEEMED A MODIFICATION OF OR AMENDMENT TO THE
SECTION OR PROVISION IN PART I AT ISSUE


(A)           BORROWER REPRESENTS AND WARRANTS TO LENDER THAT THE PROCEEDS OF
THE OBLIGATIONS SECURED HEREBY SHALL BE USED SOLELY FOR BUSINESS PURPOSES AND IN
FURTHERANCE OF THE REGULAR BUSINESS AFFAIRS OF BORROWER, AND THE ENTIRE
PRINCIPAL OBLIGATIONS SECURED BY THIS MORTGAGE CONSTITUTE (I) A “BUSINESS LOAN”
AS THAT TERM IS DEFINED IN, AND FOR ALL PURPOSES OF, 815 ILCS 205/4(1)(C), AND
(II) A “LOAN SECURED BY A MORTGAGE ON REAL ESTATE” WITHIN THE PURVIEW AND
OPERATION OF 815 ILCS 205/4(1)(L).


(B)           AS TO ALL OF THE ABOVE-DESCRIBED PERSONAL PROPERTY WHICH IS OR
HEREAFTER BECOMES A “FIXTURE” UNDER APPLICABLE LAW, THIS MORTGAGE IS INTENDED TO
CONSTITUTE A FIXTURE FILING WITHIN THE PURVIEW OF SECTION 9-402(6) OF THE
ILLINOIS UNIFORM COMMERCIAL CODE, AS AMENDED OR RECODIFIED FROM TIME TO TIME.

13


--------------------------------------------------------------------------------





 


(C)           THIS MORTGAGE SECURES THE PAYMENT OF THE ENTIRE INDEBTEDNESS
SECURED HEREBY; PROVIDED, HOWEVER, THAT THE TOTAL AMOUNT SECURED BY THIS
MORTGAGE (EXCLUDING INTEREST, COSTS, EXPENSES, CHARGES, FEES, PROTECTIVE
ADVANCES AND INDEMNIFICATION OBLIGATIONS, ALL OF ANY TYPE OR NATURE) SHALL NOT
EXCEED AN AMOUNT EQUAL TO TWO HUNDRED PERCENT (200%) OF THE FACE AMOUNT OF THE
NOTE.


(D)           PURSUANT TO THE TERMS OF THE COLLATERAL PROTECTION ACT, 815 ILCS
180/1 ET SEQ., BORROWER IS HEREBY NOTIFIED THAT UNLESS BORROWER PROVIDES LENDER
WITH EVIDENCE OF THE INSURANCE COVERAGE REQUIRED BY THIS MORTGAGE, LENDER MAY
PURCHASE INSURANCE AT BORROWER’S EXPENSE TO PROTECT LENDER’S INTERESTS IN THE
PROPERTY, WHICH INSURANCE MAY, BUT NEED NOT, PROTECT THE INTERESTS OF BORROWER.
THE COVERAGE PURCHASED BY LENDER MAY NOT PAY ANY CLAIM MADE BY BORROWER OR ANY
CLAIM MADE AGAINST BORROWER IN CONNECTION WITH THE PROPERTY. BORROWER MAY LATER
CANCEL ANY INSURANCE PURCHASED BY LENDER, BUT ONLY AFTER PROVIDING LENDER WITH
EVIDENCE THAT BORROWER HAS OBTAINED THE INSURANCE AS REQUIRED HEREUNDER. IF
LENDER PURCHASES INSURANCE FOR THE PROPERTY, THE BORROWER WILL BE RESPONSIBLE
FOR THE COSTS OF SUCH INSURANCE, INCLUDING INTEREST AND ANY OTHER CHARGES
IMPOSED IN CONNECTION WITH THE PLACEMENT OF THE INSURANCE, UNTIL THE EFFECTIVE
DATE OF THE CANCELLATION OR EXPIRATION OF THE INSURANCE. THE COSTS OF THE
INSURANCE MAY BE ADDED TO THE INDEBTEDNESS SECURED HEREBY. THE COSTS OF SUCH
INSURANCE MAY BE GREATER THAN THE COST OF INSURANCE BORROWER MAY BE ABLE TO
OBTAIN FOR ITSELF.


(E)           IT IS THE INTENTION OF BORROWER AND LENDER THAT THE ENFORCEMENT OF
THE TERMS AND PROVISIONS OF THIS MORTGAGE SHALL BE ACCOMPLISHED IN ACCORDANCE
WITH THE ILLINOIS MORTGAGE FORECLOSURE LAW (THE “ACT”), 735 ILCS 5/15-1101 ET
SEQ., AND WITH RESPECT TO SUCH ACT, BORROWER AGREES AND COVENANTS THAT:


(I)            LENDER SHALL HAVE THE BENEFIT OF ALL OF THE PROVISIONS OF THE
ACT, INCLUDING ALL AMENDMENTS THERETO WHICH MAY BECOME EFFECTIVE FROM TIME TO
TIME AFTER THE DATE HEREOF. IN THE EVENT ANY PROVISION OF THE ACT WHICH IS
SPECIFICALLY REFERRED TO HEREIN MAY BE REPEALED, LENDER SHALL HAVE THE BENEFIT
OF SUCH PROVISION AS MOST RECENTLY EXISTING PRIOR TO SUCH REPEAL, AS THOUGH THE
SAME WERE INCORPORATED HEREIN BY EXPRESS REFERENCE. IF ANY PROVISION IN THIS
MORTGAGE SHALL BE INCONSISTENT WITH ANY PROVISION OF THE ACT, PROVISIONS OF THE
ACT SHALL TAKE PRECEDENCE OVER THE PROVISIONS OF THIS MORTGAGE, BUT SHALL NOT
INVALIDATE OR RENDER UNENFORCEABLE ANY OTHER PROVISION OF THIS MORTGAGE THAT CAN
BE CONSTRUED IN A MANNER CONSISTENT WITH THE ACT. IF ANY PROVISION OF THIS
MORTGAGE SHALL GRANT TO LENDER (INCLUDING LENDER ACTING AS A
MORTGAGEE-IN-POSSESSION) OR A RECEIVER APPOINTED PURSUANT TO THE PROVISIONS OF
SECTION 10(A) OF THIS MORTGAGE ANY POWERS, RIGHTS OR REMEDIES PRIOR TO, UPON OR
FOLLOWING THE OCCURRENCE OF AN EVENT OF DEFAULT WHICH ARE MORE LIMITED THAN THE
POWERS, RIGHTS OR REMEDIES THAT WOULD OTHERWISE BE VESTED IN LENDER OR IN SUCH
RECEIVER UNDER THE ACT IN THE ABSENCE OF SAID PROVISION, LENDER AND SUCH
RECEIVER SHALL BE VESTED WITH THE POWERS, RIGHTS AND REMEDIES GRANTED IN THE ACT
TO THE FULL EXTENT PERMITTED BY LAW. WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, ALL EXPENSES INCURRED BY LENDER WHICH ARE OF THE TYPE REFERRED TO IN
SECTION 5/15-1510 OR 5/15-1512 OF THE ACT, WHETHER INCURRED BEFORE OR AFTER ANY
DECREE OR JUDGMENT OF FORECLOSURE, AND WHETHER OR NOT ENUMERATED SPECIFICALLY IN
THIS MORTGAGE, SHALL BE ADDED TO THE INDEBT­ED­NESS  SECURED HEREBY AND/OR BY
THE JUDGMENT OF FORECLOSURE;

14


--------------------------------------------------------------------------------





 


(II)           WHEREVER PROVISION IS MADE IN THIS MORTGAGE OR THE LOAN AGREEMENT
FOR INSURANCE POLICIES TO BEAR MORTGAGE CLAUSES OR OTHER LOSS PAYABLE CLAUSES OR
ENDORSEMENTS IN FAVOR OF LENDER, OR TO CONFER AUTHORITY UPON TO SETTLE OR
PARTICIPATE IN THE SETTLEMENT OF LOSSES UNDER POLICIES OF INSURANCE OR TO HOLD
AND DISBURSE OR OTHERWISE CONTROL THE USE OF INSURANCE PROCEEDS, FROM AND AFTER
THE ENTRY OF JUDGMENT OF FORECLOSURE, ALL SUCH RIGHTS AND POWERS OF THE LENDER
SHALL CONTINUE IN THE LENDER AS JUDGMENT CREDITOR OR MORTGAGEE UNTIL
CONFIRMATION OF SALE;


(III)          IN ADDITION TO ANY PROVISION OF THIS MORTGAGE AUTHORIZING THE
LENDER TO TAKE OR BE PLACED IN POSSESSION OF THE PROPERTY, OR FOR THE
APPOINTMENT OF A RECEIVER, LENDER SHALL HAVE THE RIGHT, IN ACCORDANCE WITH
SECTIONS 15-1701 AND 15-1702 OF THE ACT, TO BE PLACED IN THE POSSESSION OF THE
PROPERTY OR AT ITS REQUEST TO HAVE A RECEIVER APPOINTED, AND SUCH RECEIVER, OR
LENDER, IF AND WHEN PLACED IN POSSESSION, SHALL HAVE, IN ADDITION TO ANY OTHER
POWERS PROVIDED IN THIS MORTGAGE, ALL RIGHTS, POWERS, IMMUNITIES, AND DUTIES AND
PROVISIONS FOR IN SECTIONS 15-1701 AND 15-1703 OF THE ACT;


(IV)          BORROWER ACKNOWLEDGES THAT THE PROPERTY DOES NOT CONSTITUTE
AGRICULTURAL REAL ESTATE, AS SAID TERM IS DEFINED IN SECTION 15-1201 OF THE ACT
OR RESIDENTIAL REAL ESTATE AS DEFINED IN SECTION 15-1219 OF THE ACT; AND


(V)           BORROWER HEREBY EXPRESSLY WAIVES ANY AND ALL RIGHTS OF
REINSTATEMENT AND REDEMPTION, IF ANY, UNDER ANY ORDER OR DECREE OF FORECLOSURE
OF THIS MORTGAGE, ON ITS OWN BEHALF AND ON BEHALF OF EACH AND EVERY PERSON, IT
BEING THE INTENT HEREOF THAT ANY AND ALL SUCH RIGHTS OF REINSTATEMENT AND
REDEMPTION OF THE BORROWER AND OF ALL OTHER PERSONS ARE AND SHALL BE DEEMED TO
BE HEREBY WAIVED TO THE FULL EXTENT PERMITTED BY THE PROVISIONS OF
SECTION 5/15-1601 OF THE ACT OR OTHER APPLICABLE LAW OR REPLACEMENT STATUTES.


(F)            WITHOUT LIMITATION ON ANYTHING CONTAINED IN THIS MORTGAGE, ALL
ADVANCES, DISBURSEMENTS AND EXPENDITURES MADE BY LENDER BEFORE AND DURING A
FORECLOSURE, AND BEFORE AND AFTER A JUDGMENT OF FORECLOSURE, AND AT ANY TIME
PRIOR TO SALE, AND, WHERE APPLICABLE, AFTER SALE AND DURING THE PENDENCY OF ANY
RELATED PROCEEDINGS, FOR THE FOLLOWING PURPOSES, IN ADDITION TO THOSE OTHERWISE
AUTHORIZED BY THIS MORTGAGE OR BY THE ACT, SHALL HAVE THE BENEFIT OF ALL
APPLICABLE PROVISIONS OF THE ACT, INCLUDING, WITHOUT LIMITATION, THOSE
PROVISIONS OF THE ACT REFERRED TO BELOW (COLLECTIVELY, “PROTECTIVE ADVANCES”):


(I)            ALL ADVANCES MADE BY LENDER IN ACCORDANCE WITH THE TERMS OF THIS
MORTGAGE TO:  (A) PRESERVE OR MAINTAIN, REPAIR, RESTORE OR REBUILD ANY
IMPROVEMENTS UPON THE PROPERTY; (B) PRESERVE THE LIEN OF THIS MORTGAGE OR THE
PRIORITY THEREOF; OR (C) ENFORCE THIS MORTGAGE, AS REFERRED TO IN SUBSECTION
(B)(5) OF SECTION 5-1302 OF THE ACT;


(II)           PAYMENTS MADE BY LENDER OF: (A) WHEN DUE INSTALLMENTS OF
PRINCIPAL, INTEREST OR OTHER OBLIGATIONS IN ACCORDANCE WITH THE TERMS OF ANY
SENIOR MORTGAGE OR OTHER PRIOR LIEN OR ENCUMBRANCE ON THE PROPERTY; (B) WHEN DUE
INSTALLMENTS OF REAL ESTATE TAXES AND ASSESSMENTS, GENERAL AND SPECIAL AND ALL
OTHER TAXES AND ASSESSMENTS OF ANY KIND OR NATURE WHATSOEVER WHICH ARE ASSESSED
OR

15


--------------------------------------------------------------------------------





IMPOSED UPON THE PROPERTY OR ANY PART THEREOF; (C) OTHER OBLIGATIONS AUTHORIZED
BY THIS MORTGAGE; OR (D) WITH COURT APPROVAL, ANY OTHER AMOUNTS IN CONNECTION
WITH OTHER LIENS, ENCUMBRANCES OR INTERESTS REASONABLY NECESSARY TO PRESERVE THE
STATUS OF TITLE, AS REFERRED TO IN SECTION 15-1505 OF THE ACT;


(III)          ADVANCES MADE BY LENDER IN SETTLEMENT OR COMPROMISE OF ANY CLAIMS
ASSERTED BY CLAIMANTS UNDER SENIOR MORTGAGES OR ANY PRIOR LIENS;


(IV)          REASONABLE ATTORNEYS’ FEES AND OTHER EXPENSES INCURRED: (A) IN
CONNECTION WITH THE FORECLOSURE OF THIS MORTGAGE AS REFERRED TO IN
SECTION 15-1504(D)(2) AND 15-1510 OF THE ACT; (B) IN CONNECTION WITH ANY ACTION,
SUIT OR PROCEEDING BROUGHT BY OR AGAINST LENDER FOR THE ENFORCEMENT OF THIS
MORTGAGE OR ARISING FROM THE INTEREST OF LENDER HEREUNDER; OR (C) IN THE
PREPARATION FOR THE COMMENCEMENT OR DEFENSE OF ANY SUCH FORECLOSURE OR OTHER
ACTION;


(V)           LENDER’S REASONABLE, OUT-OF-POCKET FEES AND COSTS, INCLUDING
ATTORNEYS’ FEES, ARISING BETWEEN THE ENTRY OF JUDGMENT OF FORECLOSURE AND
CONFIRMATION HEARING AS REFERRED TO IN SUBSECTION (B)(L) OF SECTION 15-1508 OF
THE ACT.


(VI)          EXPENSES DEDUCTIBLE FROM PROCEEDS OF SALE AS REFERRED TO IN
SUBSECTIONS (A) AND (B) OF SECTION 15-1512 OF THE ACT; AND


(VII)         REASONABLE, OUT-OF-POCKET EXPENSES INCURRED AND EXPENDITURES MADE
BY LENDER WITH RESPECT TO THE PROPERTY FOR ANYONE OR MORE OF THE FOLLOWING:
(A) IF ALL OR ANY PORTION THEREOF CONSTITUTES ONE OR MORE UNITS UNDER A
CONDOMINIUM DECLARATION, ASSESSMENTS IMPOSED UPON THE UNIT OWNER THEREOF; (B) IF
ANY INTEREST IN THE PROPERTY IS A LEASEHOLD ESTATE UNDER A LEASE OR SUBLEASE,
RENTALS OR OTHER PAYMENTS REQUIRED TO BE MADE BY THE LESSEE UNDER THE TERMS OF
THE LEASE OR SUBLEASE; (C) PREMIUMS FOR CASUALTY AND LIABILITY INSURANCE PAID BY
LENDER WHETHER OR NOT LENDER OR A RECEIVER IS IN POSSESSION, IF REASONABLY
REQUIRED, IN REASONABLE AMOUNTS, AND ALL RENEWALS THEREOF, WITHOUT REGARD TO THE
LIMITATION TO MAINTAINING EXISTING INSURANCE IN EFFECT AT THE TIME ANY RECEIVER
OR MORTGAGEE TAKES POSSESSION OF THE PROPERTY AS IMPOSED BY SUBSECTION (C)(1) OF
SECTION 15-1704 OF THE ACT; (D) REPAIR OR RESTORATION OF DAMAGE OR DESTRUCTION
IN EXCESS OF AVAILABLE INSURANCE PROCEEDS OR CONDEMNATION AWARDS; (E) PAYMENTS
REQUIRED OR REASONABLY DEEMED BY LENDER TO BE FOR THE BENEFIT OF THE PROPERTY OR
REQUIRED TO BE MADE BY THE OWNER OF THE PROPERTY UNDER ANY GRANT OR DECLARATION
OF EASEMENT, EASEMENT AGREEMENT, AGREEMENT WITH ANY ADJOINING LAND OWNERS OR
INSTRUMENTS CREATING COVENANTS OR RESTRICTIONS FOR THE BENEFIT OF OR AFFECTING
THE PROPERTY; (F) SHARED OR COMMON EXPENSE ASSESSMENTS PAYABLE TO ANY
ASSOCIATION OR CORPORATION IN WHICH THE OWNER OF THE PROPERTY IS A MEMBER IF IN
ANY WAY AFFECTING THE PROPERTY; (G) COSTS INCURRED BY LENDER FOR DEMOLITION,
PREPARATION FOR AND COMPLETION OF CONSTRUCTION; AND (H) PURSUANT TO ANY LEASE OR
OTHER AGREEMENT, FOR OCCUPANCY OF THE PROPERTY.


ALL PROTECTIVE ADVANCES SHALL BE ADDITIONAL INDEBTEDNESS SECURED BY THIS
MORTGAGE AND SHALL BECOME DUE AND PAYABLE WITHIN TEN (10) DAYS AFTER WRITTEN
REQUEST THEREFOR FROM LENDER AND WITH INTEREST THEREON FROM THE DATE OF THE
ADVANCE UNTIL PAID AT THE APPLICABLE RATE SET FORTH IN THE LOAN AGREEMENT. THIS

16


--------------------------------------------------------------------------------





MORTGAGE SHALL BE A LIEN FOR ALL PROTECTIVE ADVANCES AS TO SUBSEQUENT PURCHASERS
AND JUDGMENT CREDITORS FROM THE TIME THIS MORTGAGE IS RECORDED PURSUANT TO
SUBSECTION (B)(1) OF SECTION 15-1302 OF THE ACT. ALL PROTECTIVE ADVANCES SHALL,
EXCEPT TO THE EXTENT, IF ANY, THAT ANY OF THE SAME ARE CLEARLY CONTRARY TO OR
INCONSISTENT WITH THE PROVISIONS OF THE ACT, APPLY TO AND BE INCLUDED IN:
(A) DETERMINATION OF THE AMOUNT OF INDEBTEDNESS SECURED BY THIS MORTGAGE AT ANY
TIME; (B) THE AMOUNT OF THE INDEBTEDNESS FOUND DUE AND OWING TO LENDER IN A
JUDGMENT OF FORECLOSURE AND ANY SUBSEQUENT, SUPPLEMENTAL JUDGMENTS, ORDERS,
ADJUDICATIONS OR FINDINGS BY ANY COURT OF ANY ADDITIONAL INDEBTEDNESS BECOMING
DUE AFTER SUCH ENTRY OF JUDGMENT (IT BEING AGREED THAT IN ANY FORECLOSURE
JUDGMENT, THE COURT MAY RESERVE JURISDICTION FOR SUCH PURPOSE); (C) IF RIGHT OF
REDEMPTION IS DEEMED NOT TO BE WAIVED BY THIS MORTGAGE, COMPUTATION OF ANY
AMOUNTS REQUIRED TO REDEEM, PURSUANT TO SUBSECTIONS (D)(2) AND (E) OF
SECTION 5-1603 OF THE ACT; (D) DETERMINATION OF AMOUNTS DEDUCTIBLE FROM SALE
PROCEEDS PURSUANT TO SECTION 15-1512 OF THE ACT; (E) APPLICATION OF INCOME IN
THE HANDS OF ANY RECEIVER OR MORTGAGEE IN POSSESSION; AND (F) COMPUTATION OF ANY
DEFICIENCY JUDGMENT PURSUANT TO SUBSECTIONS (B)(2) AND (E) OF SECTION 15-1508
AND SECTION 15-1511 OF THE ACT.


(G)           THE INTEREST RATE FOR THE LOAN IS A RATE OF INTEREST EQUAL TO
(I) FOR THE PERIOD FROM AND INCLUDING THE DATE HEREOF THROUGH AND INCLUDING THE
LAST DAY OF THE INTEREST PERIOD ENDING IN THE CALENDAR MONTH OF JUNE, 2008,
5.75% PER ANNUM, AND (II) FOR ALL PERIODS THEREAFTER, 6.191% PER ANNUM (OR, IN
EITHER SUCH CASE, WHEN APPLICABLE PURSUANT TO THE LOAN DOCUMENTS, THE DEFAULT
RATE). NOTWITHSTANDING THE FOREGOING, BORROWER AND LENDER INTEND AT ALL TIMES TO
COMPLY WITH APPLICABLE STATE LAW OR APPLICABLE UNITED STATES FEDERAL LAW (TO THE
EXTENT THAT IT PERMITS LENDER TO CONTRACT FOR, CHARGE, TAKE, RESERVE OR RECEIVE
A GREATER AMOUNT OF INTEREST THAN UNDER STATE LAW) AND THAT THE PROVISIONS SET
FORTH IN SECTION 10.17 OF THE LOAN AGREEMENT SHALL CONTROL EVERY OTHER AGREEMENT
IN THE LOAN DOCUMENTS. IF THE APPLICABLE LAW (STATE OR FEDERAL) IS EVER
JUDICIALLY INTERPRETED SO AS TO RENDER USURIOUS ANY AMOUNT CALLED FOR UNDER THE
NOTE OR ANY OTHER LOAN DOCUMENT, OR CONTRACTED FOR, CHARGED, TAKEN, RESERVED OR
RECEIVED WITH RESPECT TO THE DEBT, OR IF LENDER’S EXERCISE OF THE OPTION TO
ACCELERATE THE MATURITY OF THE LOAN OR ANY PREPAYMENT BY BORROWER RESULTS IN
BORROWER HAVING PAID ANY INTEREST IN EXCESS OF THAT PERMITTED BY APPLICABLE LAW,
THEN IT IS BORROWER’S AND LENDER’S EXPRESS INTENT THAT ALL EXCESS AMOUNTS
THERETOFORE COLLECTED BY LENDER SHALL BE CREDITED AGAINST THE UNPAID PRINCIPAL
AND ALL OTHER DEBT (OR, IF THE DEBT HAS BEEN OR WOULD THEREBY BE PAID IN FULL,
REFUNDED TO BORROWER), AND THE PROVISIONS OF THE LOAN DOCUMENTS IMMEDIATELY BE
DEEMED REFORMED AND THE AMOUNTS THEREAFTER COLLECTIBLE THEREUNDER REDUCED,
WITHOUT THE NECESSITY OF THE EXECUTION OF ANY NEW DOCUMENT, SO AS TO COMPLY WITH
APPLICABLE LAW, BUT SO AS TO PERMIT THE RECOVERY OF THE FULLEST AMOUNT OTHERWISE
CALLED FOR THEREUNDER. ALL SUMS PAID OR AGREED TO BE PAID TO LENDER FOR THE USE,
FORBEARANCE OR DETENTION OF THE LOAN SHALL, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, BE AMORTIZED, PRORATED, ALLOCATED, AND SPREAD THROUGHOUT THE
FULL STATED TERM OF THE LOAN UNTIL PAYMENT IN FULL SO THAT THE RATE OR AMOUNT OF
INTEREST ON ACCOUNT OF THE DEBT DOES NOT EXCEED THE MAXIMUM LAWFUL RATE FROM
TIME TO TIME IN EFFECT AND APPLICABLE TO THE DEBT FOR SO LONG AS THE DEBT IS
OUTSTANDING. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN ANY LOAN
DOCUMENT, IT IS NOT THE INTENTION OF LENDER TO ACCELERATE THE MATURITY OF ANY
INTEREST THAT HAS NOT ACCRUED AT THE TIME OF SUCH ACCELERATION OR TO COLLECT
UNEARNED INTEREST AT THE TIME OF SUCH ACCELERATION.

17


--------------------------------------------------------------------------------





 


(H)           SUBJECT TO SUBSEQUENT ADJUSTMENTS THAT MAY BE MADE IN ACCORDANCE
WITH THE APPLICABLE TERMS AND CONDITIONS OF THE LOAN DOCUMENTS, THE MATURITY
DATE OF THE DEBT SECURED HEREBY IS SCHEDULED TO OCCUR ON OR ABOUT JUNE 6, 2016.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.
BORROWER’S SIGNATURE FOLLOWS ON NEXT PAGE.]

18


--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Borrower has executed this instrument as of the day and year
first written above.

BEHRINGER HARVARD SOUTH RIVERSIDE, LLC,  a Delaware limited liability company

By: ___________________________

Gerald J. Reihsen, III, Secretary

[BORROWER’S SIGNATURE IS NOTARIZED ON NEXT PAGE]


--------------------------------------------------------------------------------




 

ACKNOWLEDGMENT

State of __________          )

County of ________          )

I, __________________________, a Notary Public in and for the County and State
aforesaid, DO HEREBY CERTIFY that Gerald J. Reihsen, III, personally known to me
to be the secretary of BEHRINGER HARVARD SOUTH RIVERSIDE, LLC, a Delaware
limited liability company, and personally known to me to be the same person
whose name is subscribed to the foregoing instrument, appeared before me this
day in person and acknowledged that as such Secretary he signed and delivered
such instrument as his free and voluntary act and deed, and as the free and
voluntary act and deed of such limited liability company, for the uses and
purposes therein set forth.

Given under my hand and official seal this ____ day of ______, 2006.

___________________________________

Notary Public

My Commission Expires:    ________________________


--------------------------------------------------------------------------------




 

EXHIBIT A
LEGAL DESCRIPTION

PARCEL 1:

All that parcel of land, being that portion above the space excepted,
hereinafter defined, of that certain parcel of land in the County of Cook, State
of Illinois, bounded and described as follows:

That part of Lot 5 lying above a horizontal plane, the elevation of which is
25.70 feet above the Chicago City Datum lying North of a line which is the South
face of the Southerly columns of the 222 South Riverside Plaza Building extended
East to the Chicago River and West to the East line of the West 20 feet of Lot
6;

ALSO

That part of Lot 5 lying above a horizontal plane the elevation of which is
25.70 feet above the Chicago City Datum and that part of Lot 6 in Railroad
Companies’ Resubdivision of Blocks 62 to 76, both inclusive, Block 78, parts of
Blocks 61 and 77 and certain vacated streets and alleys in School
Section Addition to Chicago, a subdivision of Section 16, Township 39 North,
Range 14 East of the Third Principal Meridian, according to the plat of said
resubdivision recorded in the Recorder’s Office of Cook County, Illinois, on
March 29, 1924 in Book 188 of Plats at Page 16, as Document 8339751, said parcel
of land being bounded and described as follows:

Beginning at the Northeast corner of Lot 5 and running thence Southwardly along
the Easterly line of said Lot 5, a distance of 203.465 feet to an angle point in
said Easterly lot line; thence continuing Southwardly along said Easterly lot
line, a distance of 203.34 feet to the Southeast corner of said Lot 5; thence
West along the South line of said Lots 5 and 6, a distance of 336.0 feet to the
point of intersection of said South line of Lot 6 with the East line of the West
20 feet of said Lot 6; thence North along said East line of the West 20 feet of
Lot 6, a distance of 396.545 feet to its intersection of the North line of said
Lot 6; thence East along the North line of said Lot 6 and of said Lot 5, a
distance of 247.50 feet to the point of beginning;

EXCEPTING, however, from the parcel of land above described the respective
portions thereof lying below or beneath the level of the top of the finish floor
slab of the Mezzanine Floor of the 222 South Riverside Plaza Building and the
top of the finish floor slab of the plaza level between the circumscribing walls
of the Mezzanine of said building and the property line, being designated as
plus 17.50 feet and plus 32.50 feet, respectively, as shown on the transverse
section and longitudinal section of said building attached to Lease dated
January 15, 1969 and recorded January 31, 1969 as Document 20744919 and referred
to therein as Appendix ‘B’, which Section Plans are made a part of this
description, the elevation shown on said Section Plans have reference to Chicago
City Datum as existing on October 21, 1968, (excepting therefrom that part of
Lot 5 lying above a horizontal plane, the elevation of which is 25.70 feet above
the Chicago City Datum lying North of a line which is the South face of the
Southerly columns of the 222 South Riverside Plaza Building extended East to the
Chicago River and West to the East line of the West 20 feet of Lot 6; also
excepting therefrom the buildings and improvements located thereon).


--------------------------------------------------------------------------------




 

PARCEL 2:

All that parcel of land, taken as a tract, being that portion above the space
excepted hereinafter, described as follows:

A parcel of land being that part of Lot 6 in Railroad Companies’ Resubdivision
lying below and extending downward from a horizontal plane at an elevation of
32.50 feet above Chicago City Datum, which is bounded and described as follows:

Commencing at the point of intersection of the South line of said Lot 6 with the
East line of the West 115.75 feet of said Lot 6, and running thence North along
said East line of the West 115.75 feet of Lot 6, a distance of 11.36 feet to an
intersection with a line which is 105.75 feet South from and parallel with the
Southerly face of the most Southerly row of columns supporting a multi-story
office building situated on said Lot 6, said point of intersection being the
point of beginning of said hereinafter described part of Lot 6; thence
continuing North along said East line of the West 115.75 feet of Lot 6, a
distance of 81.50 feet to an intersection with a line which is 24.25 feet South
from and parallel with said Southerly face of said most Southerly row of
columns; thence East along said last described parallel line, a distance of
18.25 feet to an intersection with the East line of the West 134.00 feet of said
Lot 6; thence South along said East line of the West 134.00 feet of Lot 6, a
distance of 81.50 feet to an intersection with said line which is 105.75 feet
South from and parallel with the Southerly face of said most Southerly row of
columns; and thence West along said last described parallel line, a distance of
18.25 feet to point of beginning;

Excepting however from the North 13.75 feet of said parcel of land that portion
thereof lying below or beneath the level of the top of the finished floor slab
of the ground floor of the 444 West Jackson building formerly known as
Mercantile Exchange Building which is at an elevation of 30.83 feet above
Chicago City Datum, and excepting from the South 18.00 feet of the North 31.75
feet of said parcel of land that portion thereof lying below or beneath the
level of the top of the finished floor slab of the ground floor of said building
which is at an elevation of 30.25 feet above Chicago City Datum, and excepting
from the remainder of said parcel of land that portion thereof lying below or
beneath the level of the top of the finished floor slab of the ground floor of
said building in said remainder which is at an elevation of 28.25 feet above
said Chicago City Datum (excepting therefrom the buildings and improvements
located thereon).

ALSO

A parcel of land being that part of Lot 6 in said Railroad Companies’
Resubdivision lying below and extending downward from a horizontal plane at an
elevation of 32.50 feet above Chicago City Datum, which is bounded and described
as follows:

Commencing at the point of intersection of the South Line of said Lot 6 with the
East line of the West 161.00 feet of said Lot 6, and running thence North along
the East line of the West 161.00 feet of said Lot 6, a distance of 11.65 feet to
an intersection with a line which is 105.75 feet South from and parallel with
the Southerly face of the most Southerly row of columns supporting


--------------------------------------------------------------------------------




a multi-story office building situated on Lot 6, said point of intersection
being the point of beginning for the hereinafter described part of Lot 6; thence
continuing North along the East line of the West 161.00 feet of Lot 6, a
distance of 107.08 feet to an intersection with a line which is 1.33 feet north
from and parallel with said Southerly face of said most Southerly row of
columns; thence East along said last described parallel line, a distance of
59.50 feet to an intersection with the East line of the West 220.50 feet of said
Lot 6; thence South along the East line of the West 220.50 feet of said Lot 6, a
distance of 25.58 feet to an intersection with a line which is 24.25 feet South
from and parallel with said Southerly face of said most Southerly row of
columns; thence East along said parallel line and along said parallel line
extended, a distance of 57.75 feet to an intersection with the East line of the
West 278.25 feet of said Lot 6; thence South along said East line of the West
278.25 feet of Lot 6, a distance of 14.25 feet; thence West along a line
perpendicular to the East line of the West 278.25 feet aforesaid, a distance of
45.25 feet to an intersection with the East line of the West 233.00 feet of said
Lot 6; thence South along said East line of the West 233.00 feet of Lot 6, a
distance of 17.00 feet; thence East along a line perpendicular to the East line
of the West 233.00 feet aforesaid, a distance of 45.25 feet to an intersection
with said East line of the West 278.25 feet of Lot 6; thence South along the
East line of the West 278.25 feet aforesaid, a distance of 50.25 feet to an
intersection with said line which is 105.75 feet South from and parallel with
the Southerly face of said most Southerly row of columns; thence West along said
parallel line, a distance of 117.25 feet to the point of beginning;

EXCEPTING however from that part of said parcel of land lying West of the East
line of the West 259.79 feet of said Lot 6 that portion thereof lying below or
beneath the level of the top of the finished floor slab of the ground floor of
the 444 West Jackson building formerly known as Mercantile Exchange Building
which is at an elevation of 30.00 feet above Chicago City Datum, and excepting
from those portions of said parcel of land lying East of said East line of the
West 259.79 feet of said Lot 6 those portions thereof lying below or beneath the
level of the top of the finished floor slab of the ground floor of said building
which is at an elevation of 28.33 feet above Chicago City Datum, and excepting
from said parcel of land the West 1.25 feet of the North 1.33 feet thereof
occupied by a column and also excepting those parts thereof occupied by six
other columns of said most Southerly row of columns, each of which six columns,
measures 2.50 feet from East to West and extends 1.33 feet Southwardly into and
upon said premises from the most Northerly line thereof;

AND ALSO EXCEPTING from said Parcel 1 and Parcel 2 the respective portions
thereof taken by the National Railroad Passenger Corporation in condemnation
pursuant to the condemnation action filed in the United States District Court
for the Northern District of Illinois, Eastern Division, Case Number 89 C 1631,
(excepting therefrom the buildings and improvements located thereon).

PARCEL 3:

The property and space lying between horizontal planes which are 42.25 feet and
90.00 feet, respectively, above Chicago City Datum, and enclosed by planes
extending vertically upward from the surface of the earth, of a parcel of land
comprised of a part of Lot 6, and of a part of South Canal Street lying West of
and adjoining said Lot 6, in Railroad Companies’


--------------------------------------------------------------------------------




Resubdivision of Blocks 62 to 76, both inclusive, Block 78, parts of Blocks 61
and 77, and certain vacated streets and alleys in School Section Addition to
Chicago, a subdivision of Section 16, Township 39 North, Range 14 East of the
Third Principal Meridian which parcel of land is bounded and described as
follows:

Beginning on the East line of the West 20 feet of Lot 6, at a point which is
0.938 feet North from the South line of said Lot 6, and running thence West
along a line perpendicular to the East line of the West 20 feet aforesaid, a
distance of 25.416 feet; thence North, parallel with the West line of said Lot
6, a distance of 101.083 feet; thence East along a line perpendicular to the
last described course, a distance of 25.416 feet to an intersection with the
East line of the West 20 feet of said Lot 6; and thence South along the East
line of the West 20 feet aforesaid, a distance of 101.083 feet to the point of
beginning together with the space in which to construct, use, maintain, repair,
replace or renew from time to time adequate columns and foundations for the
building contemplated by the present lease in the excepted space, as defined in
the existing Air Rights Lease dated January 15, 1969 and recorded January 31,
1969 as Document 20744919, all in Cook County, Illinois (excepting therefrom the
buildings and improvements located thereon).

PARCEL 4A:

Non-exclusive easements of use, ingress and egress and for other purposes as an
appurtenance to the estate and interest described as Parcels 1, 2 and 3 above,
created and granted by that certain Easement and Operating Agreement made by and
between LaSalle National Bank, as Trustee under Trust agreement dated
December 1, 1983 and known as Trust Number 107363 and Chicago Union Station
Company, a corporation of Illinois, dated April 19, 1989 and recorded April 19,
1989 as Document 89173341, in, over and across certain adjoining land more
particularly described therein, in Cook County, Illinois.

Supplement to Easement and Operating Agreement made by and between Chicago Union
Station Company and 222 Riverside Plaza Corporation recorded October 24, 2001 as
Document 0010994188.

PARCEL 4B:

Easement for the benefit of Parcels 1, 2 and 3 as created by Easement and
Operating agreement recorded as Document 89173341 for: a) stairway, escalator,
passageway and corridor; b) emergency; c) ramp and loading dock and d) storage;
over part of Lot 5 lying 25.70 feet above Chicago City Datum, Lot 6, part of
Canal Street and the building and improvements located on the land and within
the air rights located below the air rights leased and demised pursuant to the
leases noted above and more particularly described on Exhibit ‘B’ attached
thereto.

Supplement to Easement and Operating Agreement made by and between Chicago Union
Station Company and 222 Riverside Plaza Corporation recorded October 24, 2001 as
Document 0010994188.


--------------------------------------------------------------------------------




 

PARCEL 4C:

A non-exclusive appurtenant easement in favor of Parcels 1, 2 and 3 as created
by Deed of Easement dated January 16, 1990 and recorded January 31, 1990 as
Document 90047309 made by LaSalle National Bank, as Trustee under Trust
Agreement dated November 17, 1983 and known as Trust Number 107292 to Gateway IV
Joint Venture, an Illinois general partnership, LaSalle National Bank, as
Trustee under Trust Agreement dated December 1, 1983 and known as Trust Number
107361, LaSalle National Bank, as Trustee under Trust Agreement dated
December 1, 1983 and known as Trust Number 107362, and LaSalle National Bank, as
Trustee under Trust Agreement dated December 1, 1983 and known as Trust Number
107363 for the use of 1,100 public parking spaces in the garage, as defined
therein, with rights of ingress and egress and an easement for the purpose of
construction of such repairs or restoration for the period required to complete
such repairs or restoration on, over, and across the following described legal
description:

Lots 5, 6, 7, and 8 (except from said lots that part falling in alley) in Block
49 in School Section Addition to Chicago in Section 16, Township 39 North, Range
14 East of the Third Principal Meridian, in Cook County, Illinois.

As amended by First Amendment to Deed of Easement dated February 9, 1990, and
recorded October 9, 1990, as Document Number 90491486.

PARCEL 5:

Non-exclusive easements of use, ingress and egress, foundation, support and for
other purposes as an appurtenance to the estate and interest described as
Parcels 1, 2 and 3 above, created and granted by that certain Easement and
Operating Agreement made by and between Chicago Union Station Company and 222
South Riverside Fee, LLC and recorded October 24, 2001 as Document 0010994189
in, over and across certain adjoining land more particularly described therein,
in Cook County, Illinois.

Addresses:
222 S. Riverside Plaza, Chicago, IL
444 W. Jackson Blvd., Chicago, IL

PINs :

17-16-115-003-0000
17-16-115-004-0000
17-16-115-003-6030
17-16-115-003-6031
17-16-115-004-6003
17-16-115-004-6004


--------------------------------------------------------------------------------